Exhibit 10.1

 

EXECUTION COPY

 

 

PURCHASE AGREEMENT

 

Dated as of November 2, 2011

 

among

 

PROPERTY ACQUISITION CORP.

(a/k/a SONESTA ACQUISITION CORP.),

 

PAC MERGER CORP.

 

as Sellers

 

and

 

HOSPITALITY PROPERTIES TRUST,

 

as Purchaser

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.01 Defined Terms

1

1.02 Other Interpretive Provisions

4

 

 

 

ARTICLE II

PURCHASE AND SALE

5

 

 

 

ARTICLE III

CONDITIONS PRECEDENT TO ADVANCE

5

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

6

 

 

 

4.01 Existence, Qualification and Power; Subsidiaries

6

4.02 Authorization; No Contravention

6

4.03 Governmental Authorization; Other Consents

6

4.04 Binding Effect

6

4.05 Litigation

6

4.06 Compliance with Laws

7

 

 

 

ARTICLE IV-A

7

 

 

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

7

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

7

 

 

 

5.01 Merger Documents

7

5.02 Other Information

7

5.03 Notices

8

5.04 Payment of Obligations

8

5.05 Preservation of Existence, Etc.

8

5.06 Compliance with Laws

8

5.07 Inspection Rights

8

5.08 Use of Proceeds

9

5.09 Restructuring

9

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

10

 

 

 

6.01 Fundamental Changes

10

6.02 Indebtedness

10

6.03 Conduct of Business

10

 

 

 

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

10

 

 

 

7.01 Events of Default

10

7.02 Remedies Upon Event of Default

11

 

 

 

ARTICLE VIII

MISCELLANEOUS

12

 

 

 

8.01 Amendments, Etc.

12

8.02 Notices; Effectiveness; Electronic Communication

12

8.03 No Waiver; Cumulative Remedies

12

8.04 Expenses; Indemnity; Damage Waiver

13

8.05 Revival

14

8.06 Successors and Assigns; Third Party Beneficiaries

14

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

8.07 Counterparts; Integration; Effectiveness

14

8.08 Survival of Representations and Warranties

14

8.09 Severability

14

8.10 Governing Law

15

8.11 Arbitration

15

8.12 Remedies

16

8.13 Statement Concerning Limited Liability

17

 

Exhibits

 

Exhibit A                                               Merger Agreement

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT, dated as of November 2, 2011, among PROPERTY
ACQUISITION CORP. (a/k/a SONESTA ACQUISITION CORP), a Maryland corporation
(“Parent”), PAC MERGER CORP., a New York corporation and a wholly-owned
subsidiary of Parent (“Merger Sub” and with Parent, “Sellers”) and HOSPITALITY
PROPERTIES TRUST, a Maryland real estate investment trust (“Purchaser”).

 

RECITALS:

 

Sellers intend to enter into an Agreement and Plan of Merger by and among
Sellers and Sonesta International Hotels Corporation, a New York corporation
(“Target”), in the form of Exhibit A attached (the “Merger Agreement”), 
pursuant to which Merger Sub will, subject to the terms and conditions set forth
therein, be merged with and into Target (the “Merger”).

 

Immediately following consummation of the Merger, Sellers intend to restructure
Target as set forth in Section 5.09, transfer certain assets and liabilities of
Target to Parent (or a subsidiary), and upon completion of the restructuring,
Purchaser desires to purchase and Sellers desire to sell, all of the issued and
outstanding capital stock of Target.

 

To facilitate its purchase of the issued and outstanding capital stock of
Target, Purchaser has agreed, on the terms and conditions of this Agreement, to
advance Sellers the purchase price therefor, which Sellers will use for the
purpose of consummating the transactions contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.01                        Defined Terms.

 

Capitalized terms used herein without definition are used with the meanings
given in the Merger Agreement.  As used in this Agreement, the following terms
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” means this Purchase Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed in, the
Commonwealth of Massachusetts.

 

“Cambridge Loan” means the Term Loan Agreement dated as of February 12, 2010, by
and among the Trustees of Charterhouse of Cambridge Trust, Sonesta of
Massachusetts, Inc., as borrower, and RBS Citizens, National Association, as
lender.

 

“Closing Date” means the Business Day on which the Restructuring is consummated.

 

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking (including any security issued by
such Person) to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Compliance Period” means the period from the date of this Agreement
until (a) the date the Merger Agreement is validly terminated by its terms (or
if earlier, the date that Target notifies Sellers that it is no longer willing
to execute the Merger Agreement) if the Purchase Price has not been advanced,
otherwise (b) the Closing Date.

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Documents” means this Agreement and all other instruments and agreement
executed in connection therewith.

 

“Effective Date” means the date the conditions in Article III are satisfied.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Final Order” means a final, non-appealable order of a court of competent
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Hotels” means the “Royal Sonesta Hotel Boston” and the “Royal Sonesta Hotel New
Orleans”.

 

“Indebtedness” of any Person means, without duplication (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
capital lease obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of

 

2

--------------------------------------------------------------------------------


 

credit, (vii) all guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person and (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnitee” has the meaning specified in Section 8.04(b).

 

“Laws” means, collectively, all federal, state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes, executive orders and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever.

 

“Merger” has the meaning specified in the Recitals.

 

“Merger Agreement” has the meaning specified in the Recitals.

 

“Merger Documents” means the Merger Agreement, the Voting Agreements, any letter
of transmittal used in connection with the Merger, any agreement with the Paying
Agent, and any other agreement, instrument or document setting forth terms and
conditions relating to the Merger or any other transaction contemplated by the
Merger Documents.

 

“Merger Sub” has the meaning specified in the introductory paragraph hereto.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Purchase Price” has the meaning specified in Article II.

 

“Purchaser” has the meaning specified in the introductory paragraph hereto.

 

3

--------------------------------------------------------------------------------


 

“Responsible Officer” means any of the chief executive officer, president, chief
financial officer, each executive vice president and senior vice president and
the treasurer of Parent.  Any document signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Sellers and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Sellers.

 

“Restructuring” means the transactions contemplated by Section 5.09.

 

“Sellers” has the meaning specified in the introductory paragraph hereto;
however, from and after the consummation of the Merger, the term “Sellers” shall
mean and include Target.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in such Person’s consolidated
financial statements prepared in accordance with GAAP.

 

“Target” has the meaning specified in the introductory paragraph hereto.

 

“Target Stock” has the meaning specified in Article II.

 

“Target Subsidiaries” means Charterhouse of Cambridge Trust, a Massachusetts
business trust and Royal Sonesta, Inc., a Louisiana corporation.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Voting Agreements” means the Voting Agreements, dated as of the date hereof, by
and among Sellers and certain stockholders of Target, pursuant to which such
stockholders have agreed to vote in favor of the adoption of the Merger
Agreement and approval of the Merger.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Document, unless otherwise
specified herein or in such other Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Document, shall be construed to refer to such Document in its entirety and not
to any particular provision thereof, (iv) unless otherwise specified, all
references in a Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to

 

4

--------------------------------------------------------------------------------


 

time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section headings herein and in the other Documents are included for convenience
of reference only and shall not affect the interpretation of this Agreement or
any other Document.

 

ARTICLE II
PURCHASE AND SALE

 

(a)                                  Subject to the terms and conditions set
forth herein, in consideration of the sale, assignment and transfer to Purchaser
of all of the issued and outstanding capital stock of Target (“Target Stock”),
Purchaser agrees to pay Parent One Hundred and Fifty Million, Five Hundred
Thousand Dollars ($150,500,000) less an amount equal to the outstanding
principal, accrued interest and all other amounts then due and payable under the
Cambridge Loan on the Effective Date (the “Purchase Price”).

 

(b)                                 To facilitate the sale and purchase of the
Target Stock, Purchaser agrees to advance the Purchase Price to Sellers on the
Effective Date for the purpose of Sellers consummating the transactions
contemplated by the Merger Agreement.  Purchaser will advance the Purchase Price
upon (i) Sellers’ written notice given to Purchaser that the Effective Date has
occurred, or (ii) delivery to Purchaser by any Person of a copy of the
Certificate of Merger certified by the Department of State of the State of New
York as having been duly filed pursuant to the New York Business Corporation
Law, or (iii) delivery to Purchaser by any Person of a Final Order awarding
specific performance to Target compelling Sellers to consummate the Merger.  The
Purchase Price shall be deposited directly with the Paying Agent.

 

(c)                                  On the Closing Date, Sellers shall sell,
assign and transfer to Purchaser the Target Stock, free and clear of all Liens,
encumbrances or restrictions (other than the Cambridge Loan and those arising
under applicable securities laws or otherwise consented to by Purchaser).

 

ARTICLE III
CONDITIONS PRECEDENT TO ADVANCE

 

The following are conditions precedent to Purchaser advancing the Purchase Price
to Sellers:

 

(a)                                  Purchaser shall have received counterparts
of this Agreement executed by Sellers;

 

(b)                                 each Seller and Target shall have entered
into the Merger Agreement and Purchaser shall have received a counterpart
executed by Sellers and Target;

 

(c)                                  the prior due and valid authorization,
execution and delivery of valid and binding Voting Agreements in favor of
Sellers by stockholders of Target who own not less than a majority of the total
number of outstanding shares of the Class A common stock of Target, par value
$0.80 per share, of such shares on a fully diluted basis (which shall mean, as
of any time, the number of such shares outstanding, together with all such
shares (if any) which Target would be required to issue pursuant to any then
outstanding warrants, options, benefit plans or obligations or securities
convertible or exchangeable into such shares or otherwise); and

 

(d)                                 either of the following shall have occurred:

 

(i)                                     the conditions to Sellers’ obligations
to effect the Merger set forth in Article VII of the Merger Agreement shall have
been satisfied or waived by Sellers; or

 

5

--------------------------------------------------------------------------------


 

(ii)                                  a Final Order is issued awarding specific
performance to Target compelling Sellers to consummate the Merger.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers represent and warrant, jointly and severally, to Purchaser:

 

4.01                        Existence, Qualification and Power; Subsidiaries.

 

(a)                                  Each Seller (i) is validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, and (ii) has all requisite corporate power and authority to
execute, deliver and perform its obligations under the Documents.

 

(b)                                 Prior to the consummation of the Merger,
neither Seller nor any Subsidiary of a Seller has conducted any business or
incurred any obligations or liabilities to any Person other than in connection
herewith and the transactions contemplated by the Merger Documents.

 

4.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Seller of the Documents has been
duly authorized by all necessary corporate action, and does not and will not
(a) contravene the terms of either Seller’s Organization Documents; (b) to the
knowledge of Sellers, conflict with or result in any breach or contravention of,
or require any payment to be made under (i) any Contractual Obligation to which
a Seller is party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which a Seller is subject; or
(c) to the knowledge of Sellers, violate any Law.

 

4.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by Sellers
of this Agreement or any other Document except as have been obtained or would
not reasonably be expected to result in an Event of Default.

 

4.04                        Binding Effect.

 

This Agreement has been, and each other Document, when executed and delivered,
will have been, duly executed and delivered by Sellers.  This Agreement
constitutes, and each other Document when so executed and delivered will
constitute, a legal, valid and binding obligation of Sellers, enforceable
against Sellers in accordance with their terms.

 

4.05                        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of Sellers, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against a
Seller or any of its properties or revenues or, to the knowledge of Sellers,
against Target or against any of its properties or revenues that, either
individually or in the aggregate would reasonably be expected to result in an
Event of Default, excluding any matters disclosed on the Schedules to the Merger
Agreement.

 

6

--------------------------------------------------------------------------------


 

4.06                        Compliance with Laws.

 

Each Seller and each of its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in an Event of Default.

 

ARTICLE IV-A

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Sellers that Purchaser has, and the
Effective Time will have, available lines of credit or other sources of
available funds sufficient to enable Purchaser to fund the Purchase Price.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

During the Covenant Compliance Period,

 

5.01                        Merger Documents.

 

Sellers shall use commercially reasonable efforts to cause the Merger to be
consummated on the terms and conditions of the Merger Agreement.  Without
limiting the foregoing:

 

(a)                                  Sellers will not amend or waive any term or
condition of any Merger Document which would, in the reasonable judgment of the
Purchaser, adversely affect the ability of Sellers to sell, assign and transfer
to Purchaser the Target Stock as contemplated by Article II.

 

(b)                                 To the extent any determination is required
to be made by a Seller under a Merger Document, which would affect the ability
of Sellers to sell, assign and transfer to Purchaser the Target Stock as
contemplated by Article II, including whether any item is “material” or would
have a “Company Material Adverse Effect” or whether any item has been delivered
in conformity with the requirements of a Merger Document, Sellers will make such
determination only as consented to by Purchaser.

 

5.02                        Other Information.

 

(a)                                  Sellers will deliver to Purchaser, promptly
upon request, in form and detail satisfactory to Purchaser, any information
regarding the business, financial or corporate affairs of Sellers, Target (to
the extent then in the possession of Seller or otherwise required to be made
available to a Seller under the terms of the Merger Documents) or compliance
with the terms of the Documents, as Purchaser may from time to time reasonably
request.

 

(b)                                 Sellers will deliver to Purchaser, promptly
upon receipt thereof, any notices given by Target under the Merger Documents,
any requests for waiver or amendment of any Merger Document, and any other
notices or correspondence (including letters of transmittal) received by Sellers
in connection with the transactions contemplated by the Merger Document from any
Governmental Authority and or any other Person.

 

7

--------------------------------------------------------------------------------


 

5.03                        Notices.

 

Sellers will promptly notify Purchaser of:

 

(a)                                  the occurrence of any Default of which
Sellers obtain actual knowledge; and

 

(b)                                 any matter of which Sellers obtain actual
knowledge and that has resulted or could reasonably be expected to result in a
material adverse effect on the ability of Sellers to perform their obligations
under any Document.

 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Sellers have taken and propose to take with
respect thereto.

 

5.04                        Payment of Obligations.

 

Sellers and each of their Subsidiaries will pay and discharge as the same shall
become due and payable, all their obligations and liabilities, including (a) all
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by a Seller or a Subsidiary; and (b) all other
liabilities, as and when due and payable.

 

5.05                        Preservation of Existence, Etc.

 

Except for the Merger, each Seller and each Subsidiary of a Seller will
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization; and,
except to the extent contemplated by the Restructuring or failure to do so could
not reasonably be expected to result in an Event of Default, take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business.

 

5.06                        Compliance with Laws.

 

Each Seller and each Subsidiary of a Seller will comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to result
in an Event of Default.

 

5.07                        Inspection Rights.

 

Each Seller and each Subsidiary of a Seller will permit representatives and
independent contractors of Purchaser to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Sellers and at such reasonable times during normal business
hours upon reasonable advance notice to Sellers; provided, however, that when an
Event of Default exists, Purchaser (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of Sellers at any time
during normal business hours and without advance notice.

 

8

--------------------------------------------------------------------------------


 

5.08                        Use of Proceeds.

 

Sellers will use the Purchase Price solely for the purpose of consummating the
transactions contemplated by the Merger Agreement.

 

5.09                        Restructuring.

 

Immediately following the consummation of the Merger and satisfaction in full of
Sellers’ obligations to pay the Merger Consideration and on the Closing Date of
the Merger, Parent will, on terms and conditions satisfactory to Sellers and
Purchaser:

 

(a)                                  cause any Indebtedness of Target or the
Target Subsidiaries held by Parent or another Subsidiary of Parent to be
contributed to the capital of Target;

 

(b)                                 cause Target to transfer to Parent (or
another Subsidiary of Parent) (i) all liabilities of Target and of the Target
Subsidiaries (other than the Cambridge Loan, income taxes, taxes related to the
retained assets and certain payables and other liabilities, including certain
personal property leases and contracts),  (ii) all assets of Target (other than
the equity interests of the Target Subsidiaries, which shall be retained by
Target) and (iii) all assets of the Target Subsidiaries (other than the fee and
leasehold interest in real estate representing the interest of the Target
Subsidiaries in the Hotels and the related furniture, fixtures and equipment,
inventories, working capital and certain other assets which shall be retained by
the Target Subsidiaries), or as may otherwise be agreed upon by Parent and
Purchaser, in exchange for a portion of the capital stock of Target then owned
by Parent;

 

(c)                                  take such action as is necessary to ensure
that as of the Closing Date, the equity interests of Target and the Target
Subsidiaries are free and clear of all Liens, encumbrances and restrictions
(other than those arising under the Cambridge Loan, applicable securities laws
or otherwise consented to by Purchaser);

 

(d)                                 take such action as is necessary to ensure
that neither Target nor either of the Target Subsidiaries has any employees;

 

(e)                                  cause the management Subsidiary of Parent
to enter into a Management Agreement with a Subsidiary of Purchaser for the
management of Royal Sonesta Hotel Boston and to enter into a Sub-Management with
a Subsidiary of Purchaser for the management of Royal Sonesta Hotel New Orleans,
in each case, on terms acceptable to Purchaser; and

 

(f)                                    take all action necessary to cause Parent
to own the Target Stock free and clear of any Liens, encumbrances or other
restrictions (other than the Cambridge Loan and those arising under applicable
securities laws or otherwise consented to by Purchaser) and Target to own all of
the equity interests of the Target Subsidiaries free and clear of any Liens,
encumbrances or other restrictions (other than the Cambridge Loan and those
arising under applicable securities laws or otherwise consented to by
Purchaser).

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI
NEGATIVE COVENANTS

 

During the Covenant Compliance Period:

 

6.01                        Fundamental Changes.

 

Except for the Merger, neither Seller will merge, dissolve, liquidate,
consolidate with or into another Person or permit the sale or other disposition
of, or Lien on, any of their equity interests or any equity interests of any of
the Target Subsidiaries after consummation of the Merger other than to effect
the Restructuring and to fulfill its obligations under this Agreement.

 

6.02                        Indebtedness.

 

Sellers will not, and will not permit any of their Subsidiaries to, create,
incur, assume, or suffer to exist any Indebtedness, except the Indebtedness of
Target assumed as a result of the Merger.

 

6.03                        Conduct of Business.

 

No Seller or Subsidiary of a Seller shall conduct any business or incur any
liabilities other than in connection with the consummation of the transactions
contemplated by this Agreement or the Merger Documents.

 

ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

 

7.01                        Events of Default.

 

The occurrence of any of the following at any time, at Purchaser’s option, shall
constitute an Event of Default:

 

(a)                                  Failure to Timely Restructure.  Sellers
fail to timely effect the Restructuring; or

 

(b)                                 Failure to Transfer or Refund.  After the
Restructuring, Sellers fail (i) to sell, assign and transfer to Purchaser the
Target Stock as contemplated by Article II or (ii) if the Closing under the
Merger Agreement shall fail to occur, to refund the Purchase Price; or

 

(c)                                  Specific Covenants.  Sellers or any
Subsidiary fail to perform or observe any term, covenant or agreement applicable
to it and contained in Section 5.05 or Section 5.08; or

 

(d)                                 Other Defaults.  Sellers or any Subsidiary
fail to perform or observe any other covenant or agreement applicable to it (not
specified in subsection (a) or (b) above) contained in any Document on its part
to be performed or observed and failure continues for ten (10) days after notice
thereof from Purchaser; or

 

(e)                                  Change in Control.  All of the equity
interest of Parent shall cease to be owned by Messrs. Barry M. Portnoy and Adam
D. Portnoy or Parent shall cease to own 100% of the equity interest of any of
its Subsidiaries (other than Merger Sub as a result of the consummation of the
Merger, or the sale, assignment and transfer to Purchaser of the Target Stock
contemplated by Article II; or

 

10

--------------------------------------------------------------------------------


 

(f)                                    Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of a Seller in any Document, or in any document delivered in
connection herewith shall be incorrect in any material respect when made or
deemed made, or would not be correct in all material respects on any date during
the Covenant Compliance Period if made on and as of such date, and such breach
is not cured within ten (10) Business Days after written notice thereof from
Purchaser; or

 

(g)                                 Insolvency Proceedings, Etc.  A Seller
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Seller and the appointment continues undischarged
or unstayed for sixty (60) days; or any proceeding under any Debtor Relief Law
relating to a Seller or to all or any material part of its property is
instituted without the consent of such Seller and continues undismissed or
unstayed for sixty (60) days, or an order for relief is entered in any such
proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment.  (i) A
Seller becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of a Seller and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy; or

 

(i)                                     Litigation; Enforceability.  A Seller
shall disavow, revoke or terminate (or attempt to terminate) any Document or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement or any other Document, or this Agreement, or any other Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

7.02                        Remedies Upon Event of Default.

 

If Purchaser determines that an Event of Default has occurred and is continuing,
Purchaser may, upon notice to Sellers, take any or all of the following actions:

 

(a)                                  terminate this Agreement;

 

(b)                                 seek specific performance from Sellers with
respect each and every one of their covenants set forth in the Documents; and

 

(c)                                  exercise all rights and remedies available
to it under the Documents or at law or in equity;

 

provided that upon the occurrence of an Event of Default pursuant to
Section 7.01(g) the obligation to advance the Purchase Price shall automatically
terminate and if the Purchase Price has been advanced, Sellers shall be
obligated to refund the Purchase Price without further act of Purchaser;
provided, further, that, notwithstanding anything in this Agreement to the
contrary, Purchaser may not take any actions provided for in subsections (a),
(b) or (c) above unless (x) the Merger has been consummated and Sellers’
obligations to pay the Merger Consideration have been satisfied in full or
(y) the Merger Agreement has been validly terminated.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

8.01                        Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Document,
and no consent to any departure by Sellers therefrom, shall be effective unless
in writing signed by Purchaser and Sellers, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Notwithstanding the foregoing, Purchaser and Sellers may not
amend or waive any provision of this Agreement or any other Document that would
reasonably be expected to adversely impact the ability of Sellers to satisfy the
obligation under the Merger Agreement to timely pay the Merger Consideration.

 

8.02                        Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service or sent by telecopier as follows:

 

(i)                                     if to a Seller, to:

 

c/o Property Acquisition Corp.
(a/k/a/ Sonesta Acquisition Corp.)

Two Newton Place, Suite 300

225 Washington Street

Newton, Massachusetts 02458

Attn:

Telecopy No.:

 

(ii)                                  if to Purchaser, to:

 

Hospitality Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn:  Mark L. Kleifges
Telecopy No.:  617-964-8389

 

Notices sent by hand or overnight courier service, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).

 

(b)                                 Change of Address, Etc.  Sellers and
Purchaser may change its address or telecopier address by notice to the others
as provided in this Section 8.02.

 

8.03                        No Waiver; Cumulative Remedies.

 

No failure by Purchaser to exercise, and no delay by Purchaser in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges

 

12

--------------------------------------------------------------------------------


 

herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

8.04                        Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  Each of Sellers and
Purchaser shall pay their respective costs and expenses in connection with the
diligence, preparation, negotiation, execution, delivery and administration of
this Agreement and the other Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated).

 

(b)                                 Indemnification by Sellers.  Sellers shall
jointly and severally indemnify Purchaser and its Affiliates and their
respective officers, directors, agents and employees (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Seller or any of their Subsidiaries arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Seller or a Subsidiary, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or which arose
from action taken or omitted after the Closing Date or the repayment of the
Purchase Price or (B) result from a claim brought by Sellers against an
Indemnitee for breach in bad faith or a material breach of such Indemnitee’s
obligations hereunder or under any other Document, if Sellers have obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  Notwithstanding the foregoing, each Indemnitee
shall be obligated to refund and return any and all amounts paid by Sellers
under this paragraph to such Indemnitee to the extent such Indemnitee is not
entitled to payment of such amounts in accordance with the terms hereof.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, Sellers shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby.

 

(d)                                 Payments.  All amounts due under this
Section 8.04 shall be payable not later than twenty (20) days after demand
therefor.

 

(e)                                  Capitalization.  Sellers represent and
covenant that on the Effective Date, Parent will be capitalized with Twenty-Five
Million Dollars ($25,000,000), at least half of which will be represented by
cash consideration paid for shares of common stock of Parent.

 

(f)                                    Survival.  The agreements in this
Section 8.04 shall survive the termination of this Agreement and the sale,
assignment and transfer to Purchaser of the Target Stock or the repayment of the
Purchase Price.

 

13

--------------------------------------------------------------------------------


 

8.05                        Revival.

 

To the extent that the sale, assignment and transfer to Purchaser of the Target
Stock, or repayment of the Purchase Price, is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by Purchaser in its commercially reasonable
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
the obligation of Sellers, or part thereof, originally intended to be satisfied
shall be revived and continued in full force and effect as if such transfer or
repayment had not been made.

 

8.06                        Successors and Assigns; Third Party Beneficiaries.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that Sellers may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of Purchaser. 
Except as set forth in the following sentence, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
and to the extent expressly contemplated hereby, Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement. 
Purchaser and Sellers acknowledge that Target has relied on the obligations of
Purchaser under this Agreement, and that Target is an express third party
beneficiary hereof and is entitled to enforce this Agreement as if a Seller.

 

8.07                        Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract.  The Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic image scan transmission (e.g., “pdf”
via e-mail) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

8.08                        Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Purchaser,
regardless of any investigation made by Purchaser or on its behalf and
notwithstanding that Purchaser may have had notice or knowledge of any Default. 
Such representations and warranties shall terminate following the consummation
of the transactions contemplated hereby on the Closing Date.

 

8.09                        Severability.

 

If any provision of the Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of the Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14

--------------------------------------------------------------------------------


 

8.10                        Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

8.11                        Arbitration.

 

(a)                                  Disputes.  Any disputes, claims or
controversies between or among the parties hereto (i) arising out of or relating
to this Agreement or the transactions contemplated hereby, or (ii) brought by or
on behalf of any shareholder of Purchaser or a Seller (which, for purposes of
this Section 8.11, shall mean any shareholder of record or any beneficial owner
of shares in either Purchaser or a Seller, or any former shareholder of record
or beneficial owner of shares of Purchaser or a Seller) either on his, her or
its owner behalf, on behalf of either Purchaser or a Seller or on behalf of any
series of class of shares of either Purchaser or a Seller against Purchaser or a
Seller or any trustee, director officer, manager (including Reit Management &
Research LLC or its successor), agent or employee of Purchaser or a Seller,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement (all of which are referred to as
“Disputes”) or relating in any way to such a Dispute or Disputes, shall on the
demand of any party to such Dispute be resolved through binding and final
Arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as modified
herein.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(b)                                  Selection of Arbitrators.  There shall be
three arbitrators.  If there are only two parties to the Dispute, each party
shall select one arbitrator within 15 days after receipt of a demand for
arbitration.  Such arbitrators may be affiliated or interested persons of such
parties.  If there are more than two parties to the Dispute, all claimants, on
the one hand, and all respondents, on the other hand, shall each select, by the
vote of a majority of the claimants or the respondents, as the case may be, one
arbitrator within 15 days after receipt of a demand for arbitration.  Such
arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be.  If either a claimant (or all claimants) or a
respondent (or all respondents) fail to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request the AAA to provide
a list of three proposed arbitrators in accordance with the Rules (each of whom
shall be neutral, impartial and unaffiliated with any party) and the party (or
parties) that failed to timely appoint an arbitrator shall have ten days from
the date the AAA provides such list to select one of the three arbitrators
proposed by AAA.  If such party (or parties) fail to select such arbitrator by
such time, the party (or parties) who have appointed the first arbitrator shall
then have ten days to select one of the three arbitrators proposed by AAA to be
the second arbitrator; and, if he/they should fail to select such arbitrator by
such time, the AAA shall select, within 15 days thereafter, one of the three
arbitrators it had proposed as the second arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(c)                                  Location of Arbitration.  The place of
Arbitration shall be Boston, Massachusetts unless otherwise agreed by the
parties.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Scope of Discovery.  There shall be only
limited documentary discovery of documents directly related to the issues in
dispute, as may be ordered by the arbitrators.

 

(e)                                  Arbitration Award.  In rendering an award
or decision (the “Arbitration Award”), the arbitrators shall be required to
follow the laws of the State of New York.  Any arbitration proceedings or
Arbitration Award rendered hereunder and the validity, effect and interpretation
of this Section 8.11 shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

(f)                                    Costs.  Except to the extent expressly
provided by this Section 8.11 or as otherwise agreed between the parties, each
party involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees). 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)                                 Final Judgment.  The Arbitration Award shall
be final and binding upon the parties thereto and shall be the sole and
exclusive remedy between such parties relating to the Dispute, including any
claims, counterclaims, issues or accounting presented to the arbitrators. 
Judgment upon the Arbitration Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this Section 8.11 to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)                                 Payment.  Any monetary award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  The party
against which the Arbitration Award assesses a monetary obligation shall pay
that obligation on or before the 30th day following the date of the Arbitration
Award or such other date as the Arbitration Award may provide.

 

(i)                                      Beneficiaries.  This Section 8.11 is
intended to benefit and be enforceable by the shareholders, trustees, directors,
officers, managers (including Reit Management & Research LLC or its successor),
agents or employees of any party and the parties and shall be binding on the
shareholders of any party and the parties, as applicable, and shall be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

8.12                        Remedies.  The parties hereto acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder
will cause irreparable and immediate harm to Target and its stockholders, for
which damages, even if available will not be an adequate remedy.  It is
accordingly agreed that the parties hereto (a) will waive, in any action for
specific performance, the defense of adequacy of a remedy at Law and (b) shall
be entitled, in addition to any other remedy to which they may be entitled at
Law or in equity, to compel specific performance of this Agreement. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

16

--------------------------------------------------------------------------------


 

8.13                        Statement Concerning Limited Liability.

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING HOSPITALITY
PROPERTIES TRUST, DATED AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED
WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT
NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HOSPITALITY PROPERTIES
TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, HOSPITALITY PROPERTIES TRUST. ALL PERSONS
DEALING WITH HOSPITALITY PROPERTIES TRUST IN ANY WAY SHALL LOOK ONLY TO THE
ASSETS OF HOSPITALITY PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

Name:

John G. Murray

 

Title:

President

 

 

 

 

 

 

 

PROPERTY ACQUISTION CORP.

 

(a/k/a SONESTA ACQUISITION CORP.)

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

Name:

Jennifer B. Clark

 

Title:

Secretary

 

 

 

 

 

 

 

PAC MERGER CORP.

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

Name:

Jennifer B. Clark

 

Title:

Secretary

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE MERGER AGREEMENT

 

--------------------------------------------------------------------------------


 

FORM OF

AGREEMENT AND PLAN OF MERGER

 

by and among

 

PROPERTY ACQUISITION CORP.

(a/k/a SONESTA ACQUISITION CORP.),

 

PAC MERGER CORP.

 

and

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

Dated

 

November 2, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Index of Defined Terms

Index – i

 

ARTICLE I

 

THE MERGER

 

Section 1.1

The Merger

2

Section 1.2

Effective Time

2

Section 1.3

Closing

3

Section 1.4

Directors and Officers of the Surviving Corporation

3

Section 1.5

Subsequent Actions

3

Section 1.6

Stockholders’ Meeting

3

 

 

 

ARTICLE II

 

CONVERSION OF SECURITIES

 

Section 2.1

Conversion of Capital Stock

5

Section 2.2

Paying Agent; Surrender of Shares

6

Section 2.3

Withholding

7

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.1

Organization

8

Section 3.2

Subsidiaries and Affiliates

10

Section 3.3

Capitalization

11

Section 3.4

Authorization; Validity of Agreement; Company Action

11

Section 3.5

Board Approvals

12

Section 3.6

Required Vote

12

Section 3.7

Consents and Approvals; No Violations

12

Section 3.8

Company SEC Documents and Financial Statements

13

Section 3.9

Code of Ethics

16

Section 3.10

Absence of Certain Changes

16

Section 3.11

No Undisclosed Liabilities

16

Section 3.12

Litigation; Orders

16

Section 3.13

Employee Benefit Plans; ERISA

17

Section 3.14

Taxes

19

Section 3.15

Material Contracts

24

Section 3.16

Real and Personal Property

27

 

i

--------------------------------------------------------------------------------


 

Section 3.17

Intellectual Property

29

Section 3.18

Material Artwork

31

Section 3.19

Labor Matters

32

Section 3.20

Compliance with Laws

34

Section 3.21

Environmental Matters

35

Section 3.22

Insurance

37

Section 3.23

Certain Business Practices

37

Section 3.24

Opinion of Financial Advisor

38

Section 3.25

Brokers

38

Section 3.26

State Takeover Statutes

38

Section 3.27

Related Party Transactions

39

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND THE MERGER SUB

 

 

 

Section 4.1

Organization

39

Section 4.2

Authorization; Validity of Agreement; Necessary Action

39

Section 4.3

Consents and Approvals; No Violations

39

Section 4.4

Brokers

40

Section 4.5

Available Funds

40

Section 4.6

Interim Operations of Parent and Merger Sub

41

 

 

 

ARTICLE V

 

INTERIM OPERATING COVENANTS

 

 

 

Section 5.1

Interim Operations of the Company

41

Section 5.2

No Solicitation

44

 

 

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

 

 

Section 6.1

Notification of Certain Matters

48

Section 6.2

Access; Confidentiality

48

Section 6.3

Publicity

49

Section 6.4

Proxy Statement

49

Section 6.5

Insurance and Indemnification

49

Section 6.6

Further Action; Reasonable Best Efforts

50

Section 6.7

State Takeover Laws

51

Section 6.8

Stockholder Litigation

51

Section 6.9

Financial Information

51

Section 6.10

Company SEC Documents

51

Section 6.11

Compensation Arrangements; 401(k); Section 16

52

Section 6.12

Funding

53

 

ii

--------------------------------------------------------------------------------


 

Section 6.13

Use of Sonesta Name

54

Section 6.14

Tax Matters

54

 

 

 

ARTICLE VII

 

CONDITIONS

 

 

 

Section 7.1

Conditions to Each Party’s Obligations to Effect the Merger

54

Section 7.2

Conditions to the Obligations of Parent and Merger Sub to Effect the Merger

55

Section 7.3

Conditions to the Obligation of the Company to Effect the Merger

56

 

 

 

ARTICLE VIII

 

TERMINATION

 

 

 

 

 

 

Section 8.1

Termination

57

Section 8.2

Notice of Termination; Effect of Termination

58

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

Section 9.1

Amendment and Modification

61

Section 9.2

Non-survival; Investigation

61

Section 9.3

Expenses

61

Section 9.4

Certain Definitions

61

Section 9.5

Notices

64

Section 9.6

Interpretation

65

Section 9.7

Jurisdiction

66

Section 9.8

Service of Process

66

Section 9.9

Remedies

66

Section 9.10

Counterparts

67

Section 9.11

Entire Agreement; No Third-Party Beneficiaries

67

Section 9.12

Severability

67

Section 9.13

Governing Law

68

Section 9.14

Waiver of Jury Trial

68

Section 9.15

Assignment

68

Section 9.16

Performance of Merger Sub

68

Section 9.17

Remedies Cumulative

68

 

iii

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

Defined Term

 

Page

 

 

 

Acquisition Agreement

 

47

Acquisition Proposal

 

61

Adverse Recommendation Change

 

45

Affiliates

 

65

Agreement

 

1

Anti-Bribery Laws

 

38

Benefit Plans

 

17

Book Entry Shares

 

6

Business Day

 

62

CERCLA

 

35

CERCLIS

 

35

Certificate of Merger

 

2

Certificates

 

5

Change

 

8

Charterhouse of Cambridge

 

24

Cleanup

 

36

Closing

 

3

Closing Date

 

3

COBRA

 

18

Code

 

62

Common Stock

 

11

Company

 

1

Company Board Recommendation

 

12

Company Disclosure Schedule

 

8

Company Financial Advisor

 

38

Company IP

 

62

Company Licensed IP

 

62

Company Material Adverse Effect

 

8

Company Owned IP

 

62

Company Permits

 

34

Company SEC Documents

 

13

Company Stockholder Approval

 

12

Company Stockholders

 

1

Company Stockholders’ Meeting

 

3

Confidentiality Agreement

 

45

Continuing Employee

 

52

Contract

 

13

Damages Cap

 

60

Effective Time

 

2

Employee Retention Plan

 

53

Employment Agreements

 

17

 

i

--------------------------------------------------------------------------------


 

Encumbrances

 

62

Environmental Claim

 

36

Environmental Laws

 

36

Equity Commitment Agreement

 

62

Equity Financing

 

40

ERISA

 

17

ERISA Affiliate

 

17

Exchange Act

 

13

Financial Statements

 

13

Foreign Benefit Plan

 

19

Funding

 

40

Funding Agreements

 

62

GAAP

 

9

Governmental Entity

 

13

Hazardous Substances

 

37

HPT

 

63

HPT Purchase Agreement

 

63

HPT Related Persons

 

60

Intellectual Property

 

62

Investors

 

63

IP Contracts

 

63

knowledge

 

63

Law

 

63

Leased Real Property

 

28

Litigation

 

16

Massachusetts Courts

 

66

Material Artworks

 

31

Material Contracts

 

27

Merger

 

1

Merger Consideration

 

5

Merger Sub

 

1

Merger Sub Common Stock

 

5

Multiemployer Pension Plans

 

17

Nasdaq

 

13

NPL

 

35

NYBCL

 

2

Order

 

63

Outside Date

 

57

Owned Real Property

 

28

Parent

 

1

Paying Agent

 

6

Pension Plans

 

17

Permitted Encumbrances

 

27

Person

 

10

Proxy Statement

 

4

Purchase Funding

 

40

 

ii

--------------------------------------------------------------------------------


 

Real Property

 

28

Real Property Lease

 

28

Reimbursable Expenses

 

59

Related Person

 

39

Reorganizations

 

63

Representatives

 

44

SEC

 

3

Securities Act

 

63

Self-Insurance Arrangements

 

37

Shares

 

1

Subsidiary

 

10

Superior Proposal

 

63

Surviving Corporation

 

2

Tax

 

64

Tax Return

 

64

Taxable

 

64

Taxes

 

64

Taxing Authority

 

64

Termination Fee

 

59

Title IV Plan

 

18

Transactions

 

11

Treasury Regulations

 

64

Voting Debt

 

11

WARN Act

 

33

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this “Agreement”),
dated as of November 2, 2011, by and among Property Acquisition Corp. (a/k/a
Sonesta Acquisition Corp.), a Maryland corporation (“Parent”), PAC Merger Corp.,
a New York corporation and a wholly owned subsidiary of Parent (“Merger Sub”),
and Sonesta International Hotels Corporation, a New York corporation (originally
incorporated as the Childs Company) (the “Company”).

 

WHEREAS, it is proposed that, on the terms and subject to the conditions set
forth in this Agreement, Merger Sub shall merge with and into the Company (the
“Merger”), pursuant to which each outstanding share of the Class A common stock,
par value $0.80 per share, of the Company (the “Shares”) (except for Shares held
in the treasury of the Company or owned by Parent, Merger Sub or any wholly
owned Subsidiary of Parent or the Company) shall be converted into the right to
receive the Merger Consideration; and

 

WHEREAS, the parties intend for the Merger to be treated as a qualified stock
purchase, without a Code Section 338 election; and

 

WHEREAS, the Board of Directors of the Company (i) has adopted this Agreement,
(ii) has determined that the Merger and the other transactions contemplated by
this Agreement are advisable and in the best interests of the Company and its
stockholders, and (iii) has resolved to recommend that the holders of the Shares
(the “Company Stockholders”) adopt this Agreement and approve the Merger, upon
the terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS, each of the Board of Directors of Parent and Merger Sub, and Parent as
the sole stockholder of Merger Sub, has adopted this Agreement and approved the
Merger on the terms and conditions set forth in this Agreement; and

 

WHEREAS, as an inducement to and condition to Parent’s willingness to enter into
this Agreement, stockholders of the Company who hold at least a majority of the
total number of Shares outstanding on a fully diluted basis are entering into a
Voting Agreement with Parent and Merger Sub simultaneously with the execution of
this Agreement, in substantially the form attached hereto as Exhibit A, whereby,
among other things, such stockholders have agreed, upon the terms and subject to
the conditions set forth therein, to vote the Shares held by such stockholders
in favor of adoption of this Agreement and approval of the Merger;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and subject to the conditions set forth herein, the parties hereto
agree as follows:

 

ARTICLE I

 

THE MERGER

 

Section 1.1             The Merger.

 

(a)           Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, the Company and Merger Sub shall consummate
the Merger, pursuant to which (i) Merger Sub shall be merged with and into the
Company and the separate corporate existence of Merger Sub shall thereupon
cease, (ii) the Company shall be the successor or surviving corporation in the
Merger and shall continue to be governed by the Laws of the State of New York,
and (iii) the separate corporate existence of the Company with all its rights,
privileges, immunities, powers and franchises shall continue unaffected by the
Merger.  The corporation surviving the Merger is sometimes hereinafter referred
to as the “Surviving Corporation.”  The Merger shall have the effects set forth
herein and in the applicable provisions of the New York Business Corporation Law
(the “NYBCL”).

 

(b)           At the Effective Time, the certificate of incorporation of the
Surviving Corporation shall be amended and restated in its entirety to read
identically to the certificate of incorporation of Merger Sub as in effect
immediately prior to the Effective Time, and such amended and restated
certificate of incorporation shall become the certificate of incorporation of
the Surviving Corporation until thereafter amended in accordance with the
applicable provisions of the NYBCL and such certificate of incorporation;
provided, however, that at the Effective Time the certificate of incorporation
of the Surviving Corporation shall be amended so that the name of the Surviving
Corporation shall be “Sonesta International Hotels Corporation”.

 

(c)           The bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the bylaws of the Surviving Corporation, except as to
the name of the Surviving Corporation, which shall be “Sonesta International
Hotels Corporation” until thereafter amended as provided by Law, the certificate
of incorporation of the Surviving Corporation and such bylaws.

 

Section 1.2             Effective Time.  Parent, Merger Sub and the Company
shall cause a certificate of merger (the “Certificate of Merger”) to be executed
and filed on the Closing Date with the Department of State of the State of New
York as provided in the NYBCL.  The Merger shall become effective on the date
and time on which the Certificate of Merger has been duly filed with the
Department of State of the State of New York, or such later time as agreed upon
by the parties, such time hereinafter referred to as the “Effective Time.”

 

2

--------------------------------------------------------------------------------


 

Section 1.3             Closing.  The closing of the Merger (the “Closing”) will
take place at 10:00 a.m., Eastern time, on a date to be specified by the parties
(the “Closing Date”), subject to the following sentence, such date to be no
later than the second Business Day after satisfaction or waiver of all of the
conditions set forth in ARTICLE VII (excluding conditions that, by their terms,
cannot be satisfied until the Closing, but subject to the satisfaction or waiver
of such conditions at the Closing), at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, One Beacon Street, Boston, Massachusetts 02108, unless
another date or place is agreed to in writing by the parties.  Notwithstanding
anything herein to the contrary, the Closing Date shall not occur, and the
Closing shall not take place before, January 3, 2012 without the prior written
consent of Parent and if the Closing Date would be on a day that is less than
two Business Days prior to the end of a calendar quarter, the Closing Date shall
at Parent’s request be the first Business Day after the end of such quarter.

 

Section 1.4             Directors and Officers of the Surviving Corporation. 
The directors of Merger Sub immediately prior to the Effective Time shall, from
and after the Effective Time, be the directors of the Surviving Corporation, and
the officers of the Company immediately prior to the Effective Time, unless
otherwise requested in writing by Parent, shall, from and after the Effective
Time, be the officers of the Surviving Corporation, in each case until their
respective successors shall have been duly elected, designated or qualified, or
until their earlier death, resignation or removal in accordance with the
Surviving Corporation’s certificate of incorporation and bylaws.

 

Section 1.5             Subsequent Actions.  If at any time after the Effective
Time the Surviving Corporation shall determine, in its sole discretion, that any
actions are necessary or desirable to vest, perfect or confirm of record or
otherwise in the Surviving Corporation its right, title or interest in, to or
under any of the rights, properties or assets of either of the Company or Merger
Sub acquired or to be acquired by the Surviving Corporation as a result of, or
in connection with, the Merger or otherwise to carry out this Agreement, then
the officers and directors of the Surviving Corporation shall be authorized take
all such actions as may be necessary or desirable to vest all right, title or
interest in, to and under such rights, properties or assets in the Surviving
Corporation or otherwise to carry out this Agreement.

 

Section 1.6             Stockholders’ Meeting.

 

(a)           The Company shall, in accordance with applicable Law, the
certificate of incorporation of the Company and the bylaws of the Company, duly
call, give notice of, convene and hold a special meeting of the Company
Stockholders (including any adjournment or postponement thereof, the “Company
Stockholders’ Meeting”) as promptly as reasonably practicable after the U.S.
Securities and Exchange Commission (the “SEC”) confirms that it has no comments
or no further comments, as the case may be, to the Proxy Statement, for the
purpose of obtaining the Company Stockholder Approval.  Any adjournments or
postponements of the Company Stockholders’ Meeting or any recess of the Company
Stockholders’ Meeting beyond the originally scheduled meeting date (as set forth
in the Proxy Statement) shall require the prior written consent of Parent.  The
Company shall use its reasonable best efforts to solicit from holders of Shares
proxies in favor of adoption of this Agreement and approval of the Merger and to
take all actions reasonably necessary or advisable

 

3

--------------------------------------------------------------------------------


 

to secure the approval of stockholders required by the NYBCL, the Company’s
certificate of incorporation and bylaws and any other applicable Law to effect
the Merger.

 

(b)           In accordance with applicable Law, promptly after the date hereof,
the Company shall prepare and file with the SEC a preliminary proxy statement
relating to the Merger and this Agreement (together with any amendments and
supplements thereto, the “Proxy Statement”).  Parent, Merger Sub and their
counsel shall be given a reasonable opportunity to review and provide comments
on the Proxy Statement before it is filed with the SEC and the Company shall
consider in good faith any revisions suggested by Parent or Merger Sub.  The
Company agrees to provide Parent, Merger Sub and their counsel (i) in writing
with any comments or communications that the Company or its counsel may receive
from time to time from the SEC or its staff with respect to the Proxy Statement
promptly after the Company’s receipt of such comments, and any oral or written
responses thereto and (ii) a reasonable opportunity to provide comments on the
proposed response of the Company to those comments and to participate with the
Company in any material discussions or meetings with the SEC.  The Company shall
use its reasonable best efforts to (i) obtain and furnish the information
required to be included by the SEC in the Proxy Statement, (ii) subject to the
preceding sentence, respond promptly to any comments made by the SEC with
respect to the Proxy Statement, (iii) cause the Proxy Statement to be mailed to
its stockholders as soon as reasonably practicable, which Proxy Statement shall
include all information required under applicable Law to be furnished to the
Company Stockholders in connection with the Merger and the transactions
contemplated by this Agreement, and shall include the Company Board
Recommendation and the full text of the written opinion described in
Section 3.24, and (iv) obtain the necessary approvals of this Agreement, the
Merger and the transactions contemplated by this Agreement and the adoption of
this Agreement by the Company Stockholders.

 

(c)           If at any time prior to the Company Stockholders’ Meeting any
information relating to Parent, Merger Sub or the Company, or any of their
respective Subsidiaries, executive officers or directors, should become known to
Parent or the Company which should be set forth in an amendment or supplement to
the Proxy Statement so that the Proxy Statement would not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, the party
which discovers such information shall promptly notify the other parties hereto
and the Company shall promptly file an amendment or supplement describing such
information with the SEC and, to the extent required by applicable Law,
disseminate such amendment or supplement to the Company Stockholders.

 

(d)           Subject to Section 5.2(e), the Company shall, through the Board of
Directors of the Company, recommend to the Company Stockholders adoption of this
Agreement, including the Merger and the transactions contemplated by this
Agreement, and, except as expressly permitted by this Agreement, shall not
withdraw, amend or modify in a manner adverse to Parent the Company Board
Recommendation.  The Company shall ensure that the Company Stockholders’ Meeting
is duly called, noticed, convened, held and conducted, and that

 

4

--------------------------------------------------------------------------------


 

all proxies solicited in connection with the Company Stockholders’ Meeting are
solicited in compliance with applicable Law.  Parent agrees that it will vote,
or cause to be voted, all of the shares of Company common stock then owned by
it, Merger Sub or any of Parent’s other Subsidiaries in favor of the adoption of
this Agreement and the approval of the Merger and the other Transactions.

 

(e)           Without limiting the generality of the foregoing, (i) the Company
agrees that its obligation to duly call, give notice of, convene and hold the
Company Stockholders’ Meeting, as required by this Section 1.6, shall not be
affected by the withdrawal, amendment or modification of the Company Board
Recommendation, and (ii) the Company agrees that its obligations pursuant to
this Section 1.6 shall not be affected by the commencement, public proposal,
public disclosure or communication to the Company or any Subsidiary of the
Company of any Superior Proposal (as defined in Section 9.4).

 

ARTICLE II

 

CONVERSION OF SECURITIES

 

Section 2.1             Conversion of Capital Stock.  As of the Effective Time,
by virtue of the Merger and without any action on the part of Parent, Merger
Sub, the Company or the holders of any securities of the Company, the following
shall occur:

 

(a)           Each of the 10 outstanding shares of common stock, par value $0.01
per share (“Merger Sub Common Stock”), in the capital of Merger Sub, all of
which are entitled to vote on the Merger, shall be converted into and become one
fully paid and nonassessable share of common stock of the Surviving
Corporation.  Prior to the Effective Time, the number of outstanding shares of
Merger Sub Common Stock in the capital of Merger Sub is subject to change if
Merger Sub issues, and Parent purchases, additional shares of Merger Sub Common
Stock.

 

(b)           All Shares that are owned by the Company as treasury stock and any
Shares owned by Parent, Merger Sub or any other wholly owned Subsidiary of
Parent or the Company shall be cancelled and retired, and no consideration shall
be delivered in exchange therefor.

 

(c)           Each outstanding Share (other than Shares to be cancelled in
accordance with Section 2.1(b)) shall be converted into the right to receive
$31.00 per Share, payable to the holder thereof in cash, without interest and
subject to any withholding of Taxes required by applicable Law in accordance
with Section 2.3 (the “Merger Consideration”).  From and after the Effective
Time, all such Shares shall no longer be outstanding and shall automatically be
cancelled and retired, and each holder of record of a certificate (or
certificates) that immediately prior to the Effective Time represented
outstanding Shares (the “Certificates”) and each holder of Shares that
immediately prior to the Effective Time were not represented by

 

5

--------------------------------------------------------------------------------


 

Certificates (“Book Entry Shares”) shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration therefor upon the
surrender of such Certificate or transfer of such Book Entry Shares in
accordance with Section 2.2, without interest thereon.

 

Section 2.2             Paying Agent; Surrender of Shares.

 

(a)           Prior to the Effective Time, Merger Sub shall designate an agent
(the “Paying Agent”) for the holders of Shares in connection with the Merger and
to receive the funds to which holders of Shares shall become entitled pursuant
to Section 2.1(c).  At the Effective Time, Parent or Merger Sub shall deposit,
or shall cause to be deposited on its behalf, with the Paying Agent cash in an
amount sufficient to pay the aggregate Merger Consideration required to be paid
pursuant to Section 2.1(c).  Such funds shall be invested by the Paying Agent as
directed in writing by Parent or the Surviving Corporation, in its sole
discretion, pending payment thereof by the Paying Agent to the holders of the
Shares.  Earnings from such investments shall be the sole and exclusive property
of Parent and the Surviving Corporation, and no part of such earnings shall
accrue to the benefit of holders of Shares.

 

(b)           Promptly after the Effective Time (but in any event within five
Business Days), Parent shall cause the Paying Agent to mail to each holder of
Certificates and each holder of Book Entry Shares, whose Shares were converted
pursuant to Section 2.1 into the right to receive the Merger Consideration,
(i) a letter of transmittal (which, in the case of Certificates, shall specify
that delivery shall be effected, and risk of loss and title to the Certificates
shall pass, only upon delivery of the Certificates to the Paying Agent) and
(ii) instructions for effecting the surrender of the Certificates or Book Entry
Shares in exchange for payment of the Merger Consideration.  Upon (i) surrender
of a Certificate for cancellation to the Paying Agent or to such other agent or
agents as may be appointed by Parent, together with such letter of transmittal,
duly executed or (ii) receipt of an “agent’s message” by the Paying Agent (or
such other evidence, if any, of transfer as Parent or the Paying Agent may
reasonably request) in the case of a book-entry transfer of Book Entry Shares,
and such other documents as may be required by Parent or the Paying Agent, the
holder of such Certificate or Book Entry Shares shall be entitled to receive in
exchange therefor the Merger Consideration to which such holder is entitled
pursuant to Section 2.1 and the Certificate or Book Entry Shares so surrendered
shall forthwith be cancelled.  If payment of the Merger Consideration is to be
made to a Person other than the Person in whose name the surrendered Certificate
or the Book Entry Share is registered, it shall be a condition precedent of
payment that (x) either the Certificate so surrendered shall be properly
endorsed or shall be otherwise in proper form for transfer or such Book Entry
Share shall be properly transferred, and (y) the Person requesting such payment
shall have paid any transfer and other Taxes required to be paid by reason of
the payment of the Merger Consideration to a Person other than the registered
holder of the Certificate surrendered or Book Entry Share transferred or shall
have established to the satisfaction of the Surviving Corporation that each such
Tax either has been paid or is not required to be paid.  Until surrendered as
contemplated by this Section 2.2, each Certificate or Book Entry Share shall be
deemed after the Effective Time to represent only the right to receive, upon
surrender, the Merger Consideration, without interest thereon.

 

6

--------------------------------------------------------------------------------


 

(c)           All Merger Consideration issued and paid upon the surrender for
exchange of Certificates or Book Entry Shares in accordance with the terms of
this ARTICLE II shall be deemed to have been issued and paid in full
satisfaction of all rights pertaining to the Shares previously represented by
such Certificates or to the Book Entry Shares.  At the Effective Time, the stock
transfer books of the Company shall be closed and thereafter there shall be no
further registration of transfers of Shares on the records of the Company.

 

(d)           At any time following six months after the Effective Time, the
Surviving Corporation shall be entitled to require the Paying Agent to deliver
to it any funds (including any interest received with respect thereto) made
available to the Paying Agent and not disbursed to holders of Certificates or
Book Entry Shares, and thereafter such holders shall be entitled to look only to
the Surviving Corporation (subject to abandoned property, escheat or other
similar Laws) only as general creditors thereof with respect to the Merger
Consideration payable upon due surrender of their Certificates or Book Entry
Shares, without any interest thereon.  Notwithstanding the foregoing, neither
the Surviving Corporation nor the Paying Agent shall be liable to any holder of
a Certificate or Book Entry Shares for Merger Consideration delivered to a
public official pursuant to any applicable abandoned property, escheat or
similar Law.

 

(e)           If any Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the Person claiming such Certificate
to be lost, stolen or destroyed and, if required by Parent, the posting by such
Person of a bond in such amount as Parent may direct as indemnity against any
claim that may be made against it with respect to such Certificate, the Paying
Agent shall issue in exchange for such lost, stolen or destroyed Certificate the
applicable Merger Consideration with respect thereto pursuant to this Agreement.

 

Section 2.3             Withholding.  Each of the Paying Agent, Parent, Merger
Sub and the Surviving Corporation shall be entitled to deduct and withhold from
any consideration payable or otherwise deliverable pursuant to this Agreement
such amounts as are required to be deducted or withheld therefrom under the Code
or any provision of state, local or non-U.S. Tax Law or under any other
applicable Law.  To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Persons to whom such amounts would otherwise have been paid.  The Company
represents that (i) the Shares are listed on Nasdaq, and (ii) since at least
January 1, 2011 there have been at least two brokers and/or dealers making a
market in the Shares as contemplated by Section 1.897-9T(d)(2) of the Treasury
Regulations.  For the avoidance of doubt, if the representations in the
preceding sentence remain true and correct as of the Effective Time and the
certificate referred to in the next sentence is timely delivered, the
disposition of Shares pursuant to this Agreement shall not be subject to
withholding under Section 1445 of the Code.  Prior to the day preceding, but no
earlier than one week before, the Effective Time, the Company shall deliver a
certificate that identifies at least two brokers and/or dealers making a market
in the Shares as contemplated by Section 1.897-9T(d)(2) of the Treasury
Regulations through the Effective Time.  If (i) any representation or warranty
in this Section 2.3 is not true and correct in all respects or (ii) the Company
fails to deliver the certificate contemplated in this Section 2.3, each of the
Paying Agent, Parent, Merger Sub and the Surviving Corporation shall be entitled
to deduct and

 

7

--------------------------------------------------------------------------------


 

withhold any amounts required to be withheld under Section 1445 of the Code. 
For the avoidance of doubt, in the event of any such breach, (i) the breach
shall not release Parent or Merger Sub from their obligations to effect the
Transactions, and (ii) there shall be no withholding under Section 1445 of the
Code if the Company establishes alternative reasons (reasonably satisfactory to
Parent) that such withholding is not required.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company disclosure schedule delivered to Parent
concurrently with the execution of this Agreement (the “Company Disclosure
Schedule”), the Company represents and warrants to Parent and Merger Sub as set
forth below.  Each exception set forth in the Company Disclosure Schedule is
identified by reference to, or has been grouped under a heading referring to, a
specific individual section or subsection of this Agreement and relates only to
such section or subsection; provided, however, that a matter disclosed with
respect to one representation or warranty shall also be deemed to be disclosed
with respect to each other representation or warranty to which the matter
disclosed reasonably relates, but only to the extent such relationship is
reasonably apparent on the face of the disclosure contained in the Company
Disclosure Schedule with respect to such matter.

 

Section 3.1             Organization.

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the State of New York and has full corporate
power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted.

 

(b)           The Company is duly qualified or licensed to do business as a
foreign corporation and in good standing in each jurisdiction where such
qualification or licensing is necessary, except where the failure to be so
qualified or licensed or in good standing, individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Company Material
Adverse Effect.  As used in this Agreement, “Company Material Adverse Effect”
means any effect, change, development, event or circumstance, or modification,
deterioration or worsening of any existing effect, change, development, event or
circumstance (each, a “Change”), that considered individually or together with
all other Changes, is or would reasonably be expected to be materially adverse
to, or has had or would reasonably be expected to have a material adverse effect
on, (x) the business, financial condition, assets, liabilities or results of
operations of the Company and its Subsidiaries, taken as a whole, (y) the
ability of the Company to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement, or (z) the ability
of the Company or any of its Subsidiaries to continue to conduct the management
business of the Company and its Subsidiaries in Egypt as currently conducted
without penalty, sanction or damage to reputation; provided, however, that,
except as otherwise expressly provided below, the following Changes shall not be
deemed to be

 

8

--------------------------------------------------------------------------------


 

and shall not be a Company Material Adverse Effect and shall not be taken into
account when determining whether a Company Material Adverse Effect has occurred
or would reasonably be expected to occur:

 

(i)            any Change in economic conditions or the industries in which the
Company operates (in each case other than Changes that affect the Company and
its Subsidiaries, taken as a whole, in a disproportionate manner as compared to
entities operating in the industries or regions in which the Company and its
Subsidiaries operate);

 

(ii)           any Change resulting from any outbreak or escalation of
hostilities or acts of war, political turmoil, sabotage or terrorism in the
United States or any other country or region in the world in which the Company
and its Subsidiaries operate (in each case other than Changes that affect the
Company and its Subsidiaries, taken as a whole, in a disproportionate manner as
compared to entities operating in the industries or regions in which the Company
and its Subsidiaries operate);

 

(iii)          any Change to the extent resulting from general economic or
political conditions or the conditions of the capital markets in general in the
United States or any other country or region in the world in which the Company
and its Subsidiaries operate (in each case other than Changes that affect the
Company and its Subsidiaries, taken as a whole, in a disproportionate manner as
compared to entities operating in the industries or regions in which the Company
and its Subsidiaries operate);

 

(iv)          any Change after the date hereof resulting from the announcement
of the Merger or the other transactions contemplated by this Agreement (but any
such Change shall not be excluded from this definition for purposes of
determining whether any of the representations and warranties in Section 3.7 or
Section 3.15 is true and correct);

 

(v)           any Change after the date hereof resulting from changes in any
Laws, or United States generally accepted accounting principles (“GAAP”) or the
interpretations thereof (in each case other than Changes that affect the Company
and its Subsidiaries, taken as a whole, in a disproportionate manner as compared
to entities operating in the industries or regions in which the Company and its
Subsidiaries operate);

 

(vi)          in and of itself, any Change resulting directly and primarily from
any failure of the Company or any of its Subsidiaries to take an action if
(A) the taking of such action without the consent of Parent would breach this
Agreement; and (B) Parent refused to consent to such action after the Company
requested Parent’s consent to such action and provided disclosure to Parent of
all relevant information (but the

 

9

--------------------------------------------------------------------------------


 

underlying facts giving rise to such request shall not, by this clause (vi), be
excluded from this definition);

 

(vii)         the failure, in and of itself, of the Company to meet any internal
or published projections or forecasts (but the underlying facts and cause of
such failure shall not, by this clause (vii), be excluded from this definition);
and

 

(viii)        in and of itself, a decline in the market price, or change in
trading volume, of the Shares (but the underlying facts and cause of such
decline or change shall not, by this clause (viii), be excluded from this
definition).

 

Without limiting the generality of the foregoing and notwithstanding anything
herein to the contrary, any damage or destruction caused by earthquake,
hurricane, tornado, flood, landslide, fire, acts of war, terrorist activities or
other casualty affecting 50% or more of the Company’s hotel in Cambridge,
Massachusetts or the Company’s hotel in New Orleans, Louisiana shall be deemed
to be a “Company Material Adverse Effect.”

 

(c)           The Company has heretofore furnished to Parent complete and
correct copies of the certificate of incorporation and bylaws of the Company and
each of its Subsidiaries as presently in effect.

 

Section 3.2             Subsidiaries and Affiliates. Section 3.2 of the Company
Disclosure Schedule lists each Subsidiary of the Company.  Each Subsidiary of
the Company is directly and wholly owned by the Company.  Each Subsidiary of the
Company is a corporation or other legal entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate (or similar) power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted.  Each Subsidiary of the Company is duly qualified or licensed
to do business as a foreign corporation and in good standing in each
jurisdiction where the concept of “good standing” is applicable and in each
jurisdiction where such qualification or licensing is necessary, except where
the failure to be so qualified or licensed or in good standing, individually or
in the aggregate has not had, and would not reasonably be expected to have, a
Company Material Adverse Effect.  As used in this Agreement: the term
“Subsidiary” means with respect to any party, any corporation, partnership,
limited liability company or other organization or entity, whether incorporated
or unincorporated, of which (i) at least a majority of the securities or other
interests having by their terms ordinary voting power to elect a majority of the
board of directors or others performing similar functions with respect to such
organization is directly or indirectly owned or controlled by such party or by
any one or more of its Subsidiaries, or by such party and one or more of its
Subsidiaries or (ii) such party or any other Subsidiary of such party is a
general partner (excluding any such partnership where such party or any
Subsidiary of such party does not have a majority of the voting interest in such
partnership); and the term “Person” means a natural person, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Entity or other
entity or organization.

 

10

--------------------------------------------------------------------------------


 

Section 3.3             Capitalization.

 

(a)           The authorized capital stock of the Company consists of
(i) 10,000,000 shares of Class A common stock, par value $0.80 per share (the
“Common Stock”), (ii) 200,000 shares of Class B common stock, par value $0.80
per share, and (iii) 395,535 shares of preferred stock, par value $25.00 per
share.  As of the date of this Agreement, (i) 3,698,230 Shares are issued and
outstanding, all of which are entitled to vote on the Merger, (ii) no shares of
Class B common stock of the Company are issued and outstanding, (iii) no shares
of preferred stock of the Company are issued and outstanding, and (iv) 2,403,946
Shares are issued and owned and held beneficially and of record in the treasury
of the Company.  All of the outstanding shares of the Company’s Common Stock are
duly authorized, validly issued, fully paid and non-assessable.  Except as set
forth in Section 3.3(a) of the Company Disclosure Schedule, (i) there is no
indebtedness having general voting rights (or convertible into securities having
such rights) (“Voting Debt”) of the Company or any Subsidiary of the Company
issued and outstanding, (ii) there are no existing options, warrants, calls,
pre-emptive rights, subscriptions or other rights, restricted stock awards,
restricted stock unit awards, agreements, arrangements, understandings or
commitments of any kind relating to the issued or unissued capital stock of, or
other equity interests in, the Company or any Subsidiary of the Company
obligating the Company or any Subsidiary of the Company to issue, transfer,
register or sell or cause to be issued, transferred, registered or sold any
shares of capital stock or Voting Debt of, or other equity interest in, the
Company or any Subsidiary of the Company or securities convertible into or
exchangeable for such shares or equity interests or other securities, or
obligating the Company or any Subsidiary of the Company to grant, extend or
enter into any such option, warrant, call, subscription or other right,
restricted stock award, restricted stock unit award, agreement, arrangement,
understanding or commitment, and (iii) there are no outstanding agreements,
arrangements, understandings or commitments of the Company or any Subsidiary of
the Company to repurchase, redeem or otherwise acquire any Shares or the capital
stock of the Company or any capital stock or other equity interests in any
Person or to provide funds to make any investment (in the form of a loan,
capital contribution or otherwise) in any Person.  There are no outstanding or
authorized stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Company or any Subsidiary of the Company.

 

(b)           There are no stockholder agreements, voting trusts or other
agreements or understandings to which the Company or any Subsidiary of the
Company is a party, or to the Company’s knowledge, to which any stockholder of
the Company is a party, relating to the voting or disposition of any shares of
the capital stock of the Company or any Subsidiary of the Company, or granting
to any person or group of persons the right to elect, or to designate or
nominate for election, a director to the board of directors of the Company or
any Subsidiary of the Company.

 

Section 3.4             Authorization; Validity of Agreement; Company Action. 
The Company has all necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions provided for or contemplated by this Agreement, including the
Merger (collectively, the “Transactions”).  The execution, delivery and
performance by the Company of this Agreement, and the consummation

 

11

--------------------------------------------------------------------------------


 

by it of the Transactions, have been duly and validly authorized by the Board of
Directors of the Company, and no other corporate proceeding on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the consummation by it of the Transactions other
than, with respect to the Merger, the Company Stockholder Approval.  This
Agreement has been duly and validly executed and delivered by the Company and,
assuming due and valid authorization, execution and delivery of this Agreement
by Parent and Merger Sub, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to creditors’ rights generally and to general principles of
equity.

 

Section 3.5             Board Approvals.  The Board of Directors of the Company,
at a meeting duly called and held, has unanimously (i) determined that each of
this Agreement and the Merger are advisable and in the best interests of the
stockholders of the Company, (ii) duly and validly adopted and declared
advisable this Agreement and approved the Transactions and taken all other
corporate action required to be taken by the Board of Directors of the Company
to authorize the consummation of the Transactions, (iii) resolved to recommend
that the stockholders of the Company adopt this Agreement and approve the Merger
(the “Company Board Recommendation”), and (iv) directed that the adoption of
this Agreement and approval of the Merger be submitted to the stockholders of
the Company, and none of the aforesaid actions by the Board of Directors of the
Company has been amended, rescinded or modified.  To the knowledge of the
Company, all of the Company’s directors and officers intend to vote (or cause to
be voted) all Shares beneficially owned by them in favor of the adoption of this
Agreement and approval of the Merger.

 

Section 3.6             Required Vote.  The affirmative vote of the holders of
two-thirds of the outstanding Shares (the “Company Stockholder Approval”) is the
only vote of the holders of any class or series of the Company’s capital stock
necessary to adopt this Agreement and approve the Merger.

 

Section 3.7             Consents and Approvals; No Violations.  None of the
execution, delivery or performance of this Agreement by the Company, the
consummation by the Company of the Transactions or the compliance by the Company
with any of the provisions of this Agreement will:

 

(a)           conflict with or result in any breach of any provision of the
certificate of incorporation or bylaws of the Company or the certificate of
incorporation, bylaws or other organizational documents of any Subsidiary of the
Company; or

 

(b)           except as individually or in the aggregate are not, and would not
reasonably be expected to be, material to the Company or its Subsidiaries, taken
as a whole, or would not reasonably be expected to have a material adverse
affect on the ability of the Company to perform its obligations under this
Agreement or to consummate the transactions contemplated by this Agreement,

 

12

--------------------------------------------------------------------------------


 

(i)            require any filing by the Company or any Subsidiary of the
Company with, or permit, authorization, consent or approval of, any court,
arbitral tribunal, administrative agency or commission or other governmental or
other regulatory authority or agency, whether local, state, federal or foreign
(a “Governmental Entity”), except in the case of this clause (b)(i) for
(1) compliance with any applicable requirements of the Securities Exchange Act
of 1934, as amended (together with the rules and regulations thereunder, the
“Exchange Act”)), (2) any filings as may be required under the NYBCL in
connection with the Merger, (3) the filing with the SEC and the Nasdaq Stock
Market (“Nasdaq”), as applicable, of the Proxy Statement, and (4) any filings
under applicable antitrust or competition Laws;

 

(ii)           result in a violation or breach of or the loss of any benefit
under, or constitute (with or without due notice or lapse of time or both) a
default under, or give rise to any right of termination, amendment, cancellation
or acceleration under, or result in the creation of any Encumbrance on the
assets and properties of the Company or any Subsidiary of the Company under, any
note, bond, mortgage, lien, indenture, lease, license, contract, agreement,
(each, a “Contract”) to which the Company or any Subsidiary of the Company is a
party or by which the Company or any Subsidiary of the Company or any of their
properties or assets may be bound; or

 

(iii)          assuming that all consents, approvals, authorizations and other
actions described in clause (b)(i) above have been obtained, conflict with or
violate any Law applicable to the Company or any Subsidiary of the Company or
any of its Subsidiaries or any of their respective properties or assets.

 

Section 3.8             Company SEC Documents and Financial Statements.

 

(a)           Since January 1, 2008, the Company has timely filed with the SEC
all forms, reports, schedules, statements, exhibits and other documents required
by it to be filed under the Exchange Act or the Securities Act (collectively,
the “Company SEC Documents”).  No Subsidiary of the Company is subject to the
reporting requirements of Sections 13 or 15(d) of the Exchange Act.  As of its
filing date or, if amended prior to the date of this Agreement, as of the date
of the last such amendment, each Company SEC Document complied as to form in all
material respects with all applicable requirements of the Exchange Act and the
Securities Act, as the case may be.  As of its filing date or, if amended prior
to the date of this Agreement, as of the date of the last such amendment, each
Company SEC Document filed pursuant to the Exchange Act did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  All
of the audited financial statements and unaudited interim financial statements
of the Company included in the Company SEC Documents (collectively, the
“Financial Statements”) filed prior to the date of this Agreement (i) comply in
all material respects with the applicable accounting requirements and with the
rules and regulations of the SEC with respect thereto, (ii) have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as

 

13

--------------------------------------------------------------------------------


 

expressly disclosed in the notes thereto), and (iii) fairly present in all
material respects the consolidated financial position and the results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP (subject, in the case of unaudited interim financial statements, to normal
and recurring year-end adjustments, in each case as permitted by GAAP and the
applicable rules and regulations promulgated by the SEC) as of the times and for
the periods referred to therein.  Other than as expressly disclosed in the
Company SEC Documents filed prior to the date hereof, there has been no material
change in the Company’s accounting methods or principles that would be required
to be disclosed in the Company’s financial statements in accordance with GAAP. 
The books of account and other financial records of the Company and each of its
Subsidiaries are true and complete in all material respects.

 

(b)           The Company has heretofore furnished to Parent complete and
correct copies of all comment letters from the SEC staff since January 1, 2008
through the date of this Agreement with respect to any of the Company SEC
Documents.  As of the date of this Agreement, there are no outstanding or
unresolved comments in comment letters received from the SEC staff with respect
to any of the Company SEC Documents.

 

(c)           The Company is in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act and the applicable listing and
governance rules and regulations of Nasdaq.

 

(d)           The Company and its Subsidiaries maintain a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of
the Exchange Act) that is sufficient to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including policies and
procedures sufficient to provide reasonable assurance (i) that the Company and
its Subsidiaries maintain records that in reasonable detail accurately and
fairly reflect the Company’s and its Subsidiaries’ transactions and dispositions
of assets, (ii) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, (iii) that receipts
and expenditures are made only in accordance with authorizations of management
and the Board of Directors of the Company, and (iv) regarding prevention or
timely detection of the unauthorized acquisition, use or disposition of the
Company’s and its Subsidiaries’ assets that could have a material effect on the
Company’s consolidated financial statements. The Company has evaluated the
effectiveness of the Company’s and its Subsidiaries’ internal control over
financial reporting and, to the extent required by applicable Law, presented in
any applicable Company SEC Document that is a report on Form 10-K or Form 10-Q
(or any amendment thereto) its conclusions about the effectiveness of the
internal control over financial reporting as of the end of the period covered by
such report or amendment based on such evaluation.  The Company has disclosed to
the Company’s auditors and the Audit Committee of the Board of Directors (and
made available to Parent a summary of the significant aspects of such
disclosure) (A) all significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (B) any fraud, whether or not
material, that involves management or other employees who have a

 

14

--------------------------------------------------------------------------------


 

significant role in the Company’s or its Subsidiaries’ internal control over
financial reporting.  Except as disclosed in the Company SEC Documents filed
prior to the date hereof, the Company has not identified any material weaknesses
in the design or operation of the Company’s or its Subsidiaries’ internal
control over financial reporting.  Since December 31, 2010, there have been no
material changes in the Company’s and its Subsidiaries’ internal control over
financial reporting.

 

(e)           The Company’s and its Subsidiaries’ “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act)
are reasonably designed to ensure that all information (both financial and
non-financial) required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the chief executive officer and
chief financial officer of the Company required under the Exchange Act with
respect to such reports.

 

(f)            To the knowledge of the Company, there are no SEC or other
governmental inquiries or investigations or internal investigations pending or
threatened in each case regarding any accounting practices of the Company or its
Subsidiaries or any malfeasance by the Company or any current or former
director, officer, employee, agent, independent contractor or franchisee of the
Company or any of its Subsidiaries.  Since January 1, 2008, there have been no
internal investigations regarding accounting or compliance with Laws discussed
with, reviewed by or initiated at the direction of the chief executive officer,
chief financial officer, general counsel or similar legal officer, the Board of
Directors of the Company or any committee thereof.

 

(g)           Each of the principal executive officer of the Company and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company, as applicable) has made all certifications required by Rule 13a-14 or
15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
with respect to the Company SEC Documents, and the statements contained in such
certifications are true and accurate.  For purposes of this Agreement,
“principal executive officer” and “principal financial officer” shall have the
meanings given to such terms in the Sarbanes-Oxley Act.  The Company does not
have, and has not arranged any, outstanding “extensions of credit” to directors
or executive officers within the meaning of Section 402 of the Sarbanes-Oxley
Act.

 

(h)           Neither the Company nor any Subsidiary of the Company is a party
to, nor does it have any commitment to become a party to, any joint venture,
off-balance sheet partnership or any similar contract (including any contract or
arrangement relating to any transaction or relationship between or among the
Company or any Subsidiary of the Company, on the one hand, and any
unconsolidated Affiliate, including any structured finance, special purpose or
limited purpose entity or person, on the other hand) or any “off-balance sheet

 

15

--------------------------------------------------------------------------------


 

arrangements” (as defined in Item 303(a) of Regulation S-K of the SEC), where
the result, purpose or effect of such contract is to avoid disclosure of any
material transaction involving, or material liabilities of, the Company or any
of its Subsidiaries in the Company’s published financial statements or other
Company SEC Documents.

 

Section 3.9             Code of Ethics.  The Company has adopted a code of
ethics, as defined by Item 406(b) of Regulation S-K of the SEC, for senior
financial officers, applicable to its principal executive officer, principal
financial officer, controller or principal accounting officer, or persons
performing similar functions.  The Company has promptly disclosed any change in
or waiver of the Company’s code of ethics with respect to any such persons, as
required by Section 406(b) of the Sarbanes-Oxley Act.  To the knowledge of the
Company, there have been no violations of provisions of the Company’s code of
ethics by any such persons.

 

Section 3.10           Absence of Certain Changes.  Except as specifically
contemplated by this Agreement, since December 31, 2010, (a) the Company and its
Subsidiaries have conducted their business in all material respects only in the
ordinary course of business consistent with past practice, (b) there has been no
Change that individually or in the aggregate has had, or would reasonably be
expected to have, a Company Material Adverse Effect, and (c) the Company has not
taken, or failed to take, any action that, if taken, or failed to be taken,
after the date of this Agreement, would violate Section 5.1.

 

Section 3.11           No Undisclosed Liabilities.  Except for (a) liabilities
reflected in the Financial Statements filed with the SEC on Form 10-K or
Form 10-Q since December 31, 2010 and prior to the date of this Agreement and
(b) for liabilities and obligations (i) incurred in the ordinary course of
business consistent with past practice since December 31, 2010 or (ii) as have
not had, and as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, neither the Company nor any of its
Subsidiaries have any liabilities or obligations of any nature, whether or not
accrued, contingent, absolute or otherwise and whether or not required to be
reflected in the Financial Statements in accordance with GAAP.

 

Section 3.12           Litigation; Orders.  There is no suit, claim, action,
charge, proceeding, including, without limitation, any arbitration proceeding or
alternative dispute resolution proceeding, or investigation (“Litigation”)
pending or, to the knowledge of the Company, threatened against, affecting or
naming as a party thereto the Company or any Subsidiary of the Company that
(i) involves an amount in controversy in excess of $100,000, (ii) seeks material
injunctive or other non-monetary relief, or (iii) individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect or materially delay the consummation of the Transactions.  No
judgment, decree, injunction, rule or order of any Governmental Entity is
outstanding against the Company or any of its Subsidiaries or any of their
respective properties or assets that, individually or in the aggregate, has had
or would reasonably be expected to (i) have a Company Material Adverse Effect or
(ii) materially delay the consummation of the Transactions.

 

16

--------------------------------------------------------------------------------


 

Section 3.13           Employee Benefit Plans; ERISA.

 

(a)           Except as disclosed in the Company SEC Documents filed with the
SEC since January 1, 2008, there exists no employment, consulting, retention,
change in control, severance, termination or similar agreement, arrangement or
understanding (collectively, the “Employment Agreements”) between the Company
and any individual current or former employee, officer or director of, or
consultant to, the Company or any trade or business, whether or not
incorporated, that, together with the Company would be deemed a “single
employer” within the meaning of Section 4001(b) of ERISA or Section 414 of the
Code (each, an “ERISA Affiliate”).

 

(b)           Section 3.13(b) of the Company Disclosure Schedule contains a
correct and complete list of all (i) “employee pension benefit plans” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) (sometimes referred to herein as “Pension Plans”),
including any such Pension Plans that are “multiemployer plans” (as such term is
defined in Section 4001(a)(3) of ERISA) (collectively, the “Multiemployer
Pension Plans”), (ii) “employee welfare benefit plans” (as defined in
Section 3(1) of ERISA), and (iii) all other benefit or compensation plans,
policies, programs, agreements or arrangements, including any bonus, deferred
compensation, severance pay, retention, change in control, employment,
consulting, pension, profit-sharing, retirement, insurance, stock purchase,
stock option, incentive or equity compensation or other welfare or fringe
benefit plan, program, policy, agreement, arrangement or practice sponsored,
maintained, contributed to or required to be contributed to, by the Company, any
Subsidiary of the Company or any ERISA Affiliate, for the benefit of any current
or former employees, officers, consultants or directors of the Company or an
ERISA Affiliate, or with respect to which the Company, its Subsidiaries or an
ERISA Affiliate could reasonably have any liability (collectively, the “Benefit
Plans”). The Company has delivered or made available to Parent and Merger Sub
correct and complete copies of (i) each Benefit Plan and Employment Agreement
(including all amendments thereto) or complete written descriptions of each
Benefit Plan or Employment Agreement that is not otherwise in writing, (ii) the
most recent annual report on Form 5500 and all schedules thereto filed with
respect to each Benefit Plan, to the extent applicable, (iii) the most recent
summary plan description, summary of material modifications and plan prospectus
for each Benefit Plan, to the extent applicable, (iv) each current trust
agreement, insurance contract or policy, group annuity contract and any other
funding arrangement relating to any Benefit Plan, to the extent applicable,
(v) the most recent actuarial report, financial statement or valuation report,
to the extent applicable, (vi) a current Internal Revenue Service favorable
determination letter or opinion letter on which the Company or its ERISA
Affiliate is entitled to rely, to the extent applicable, (vii) all material
correspondence to or from any Governmental Entity relating to any Benefit Plan,
and (viii) all discrimination tests for each Benefit Plan for the three most
recent plan years, to the extent applicable.

 

(c)           Each Benefit Plan is and has at all times been operated and
administered in all material respects in accordance with its terms and in
compliance in all material respects with applicable Law, including ERISA and the
Code.  Each Benefit Plan and

 

17

--------------------------------------------------------------------------------


 

Employment Agreement has been administered in good faith compliance with
Section 409A of the Code to the extent applicable.

 

(d)           Each Pension Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code has received a recent and currently effective
determination letter (or is entitled to rely on a currently effective opinion
letter) from the Internal Revenue Service that such Pension Plan is so qualified
and that its related trust is exempt from taxation under Section 401(a) and
501(a) of the Code, and, to the knowledge of the Company, no condition exists
that would reasonably be expected to adversely affect such qualification.

 

(e)           None of the Benefit Plans is, and the Company, any Subsidiary of
the Company and any ERISA Affiliate of either have never maintained or been a
party to, or had an obligation to contribute to, (i) a “single employer plan”
(as such term is defined in Section 4001(a)(15) of ERISA) subject to Section 412
of the Code or Title IV of ERISA (a “Title IV Plan”), (ii) a “multiple employer
plan” or “multiple employer welfare arrangement” (as such terms are defined in
ERISA), or (iii) a funded welfare benefit plan (as such term is defined in
Section 419 of the Code).  There are no unpaid contributions due prior to the
date of this Agreement with respect to any Benefit Plan that are required to
have been made under the terms of such Benefit Plan, any related insurance
contract or any applicable Law and all contributions due have been timely made.

 

(f)            Neither the Company, any Subsidiary of the Company, nor any ERISA
Affiliate has engaged in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA and Section 4975 of the Code) or any other breach of
fiduciary responsibility with respect to any Benefit Plan that reasonably could
be expected to subject the Company, any Subsidiary of the Company or any ERISA
Affiliate to any material tax or penalty.

 

(g)           With respect to any Benefit Plan: (i) no filing, application or
other matter is pending with the Internal Revenue Service, the United States
Department of Labor or any other Governmental Entity, and (ii) there is no
action, suit, audit, investigation or claim pending, or to the Company’s
knowledge, threatened or anticipated, other than routine claims for benefits. 
There is no contract or arrangement, plan or agreement by or with the Company or
any Subsidiary of the Company (including Benefit Plans and Employment
Agreements) covering any person that, individually or collectively, could give
rise to the payment of any amount by the Company or any Subsidiary of the
Company that would not be deductible by the Company by reason of Section 280G or
Section 162(m) of the Code.  No Benefit Plan or Employment Agreement provides
for any gross-up or similar payment with respect to Taxes which may be incurred
in connection therewith.

 

(h)           The Company, its Subsidiaries and any ERISA Affiliates of either
have no obligations to provide any health benefits or other non-pension benefits
(whether or not insured) to retired or other former employees, directors or
consultants, except as specifically required by Part 6 of Title I of ERISA
(“COBRA”).

 

18

--------------------------------------------------------------------------------


 

(i)            Neither the negotiation or the execution of this Agreement nor
the consummation of any of the transactions contemplated hereby will, either
alone or in combination with another event, (i) entitle any current or former
employee, director or consultant of the Company or any Subsidiary of the Company
to any payment or benefit (or result in the funding of any such payment or
benefit) or result in any forgiveness of indebtedness with respect to any such
persons, (ii) increase the amount of any compensation, equity award or other
benefits otherwise payable by the Company or any Subsidiary of the Company,
(iii) result in the acceleration of the time of payment, funding or vesting of
any compensation, equity award or other benefits, or (iv) result in the
imposition of any restriction on the ability to amend or terminate any Benefit
Plan or Employment Agreement.

 

(j)            With respect to each Benefit Plan that is subject to the law of
any jurisdiction outside the United States (each, a “Foreign Benefit Plan”):
(i) all employer and employee contributions to each Foreign Benefit Plan
required by Law or by the terms of such Foreign Benefit Plan have been timely
made, or, if applicable, accrued, in accordance with applicable accounting
practices; (ii) the fair market value of the assets of each funded Foreign
Benefit Plan, the liability of each insurer for any Foreign Benefit Plan funded
through insurance or the book reserve established for any Foreign Benefit Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the Closing, with respect to all current
and former participants in such plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Foreign Benefit Plan and no transaction contemplated by this Agreement shall
cause such assets or insurance obligations to be less than such benefit
obligations; and (iii) each Foreign Benefit Plan required to be registered has
been registered and has been maintained in good standing with applicable
Governmental Entities.

 

(k)           Each Benefit Plan may be amended or terminated without material
liability to the Company or any of its Subsidiaries on or at any time after the
Closing.

 

Section 3.14           Taxes.

 

(a)           (i) All material Tax Returns required to be filed by or with
respect to the Company or any of its Subsidiaries on or prior to the date hereof
have been filed and with respect to each such Tax Return either (A) such Tax
Return was timely filed or (B) the statute of limitations with respect to such
Tax Return has expired, (ii) all such Tax Returns filed after December 31, 1998
were true, correct and complete in all material respects and were prepared in
material accordance with all applicable Tax Laws, and (iii) since January 1,
1999 (and, to the knowledge of the Company, for all periods or portions thereof
prior thereto), all material Taxes due and owing by the Company or any of its
Subsidiaries (whether or not shown on such Tax Returns) have been timely paid.

 

(b)           (i) All material Tax Returns required to be filed by the Company
or any of its Subsidiaries after the date hereof and at or prior to the
Effective Time will be timely filed (taking into account any extensions of time
to file), (ii) such Tax Returns will be true,

 

19

--------------------------------------------------------------------------------


 

correct and complete in all material respects, and (iii) all material Taxes due
and owing by the Company or any of its Subsidiaries with respect to such Tax
Returns (whether or not shown on such Tax Returns) will be timely paid.

 

(c)           None of the Company or any of its Subsidiaries has incurred any
liability for Taxes since the date of the most recent Financial Statements other
than in the ordinary course of business and other than related to or arising
from transactions contemplated by this Agreement.

 

(d)           Neither the Company nor any of its Subsidiaries has waived any
statute of limitations in respect of Taxes (which waiver is still in effect), or
agreed to any extension of time (which extension is still in effect) with
respect to the assessment of any Tax.

 

(e)           No Taxes or Tax Returns of the Company or any of its Subsidiaries
are being contested as of the date hereof and there are no audits, claims,
assessments or levies, or administrative or judicial proceedings pending or
threatened in writing regarding Taxes or Tax Returns of the Company or any of
its Subsidiaries.

 

(f)            Section 3.14(f) of the Company Disclosure Schedule lists all
jurisdictions in which Tax Returns that report income taxes (including, without
limitation, franchise and excise taxes based on net income, as well as the
former single business tax in Michigan, the Michigan business tax, the business
and occupation tax in Washington, the margin tax in Texas, and similar taxes,
but excluding franchise and similar taxes based on capital stock, net or gross
assets or a fixed annual fee), sales or use taxes (including, without
limitation, gross receipts taxes and value added taxes), or ad valorem property
taxes or other taxes based on net worth, in each case including, without
limitation, Tax Returns prepared or supplied by the relevant Taxing Authority,
are currently required to be filed by the Company or any of its Subsidiaries. 
No written claim has been made within the past six years by any Taxing Authority
or jurisdiction that the Company or any Subsidiary of the Company was or may be
required to file any Tax Return that was not filed.

 

(g)           There are no liens for Taxes on any assets of the Company or any
of its Subsidiaries except for Permitted Encumbrances.

 

(h)           With respect to Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party, (i) all material Tax Returns
required to be filed by the Company or any of its Subsidiaries on or prior to
the date hereof have been filed and with respect to each such Tax Return either
(A) such Tax Return was timely filed or (B) the statute of limitations with
respect to such Tax Return has expired, (ii) all such Tax Returns filed after
December 31, 1998 were true, correct and complete in all material respects and
were prepared in material accordance with all applicable Tax Laws, and
(iii) since January 1, 1999 (and, to the knowledge of the

 

20

--------------------------------------------------------------------------------


 

Company, for all periods or portions thereof prior thereto), all material Taxes
due and owing by the Company or any of its Subsidiaries (whether or not shown on
such Tax Returns) have been so withheld and have been paid over to the
appropriate Taxing Authority.

 

(i)            Since December 31, 2010, no Person has (i) changed any material
Tax accounting methods, policies or practices of the Company or any of its
Subsidiaries except as required by a change in GAAP, (ii) made, revoked or
amended any material Tax election of the Company or any of its Subsidiaries,
(iii) filed any material amended Tax Return or claim for refund of the Company
or any of its Subsidiaries, or (iv) settled or compromised any material Tax
liability or refund of the Company or any of its Subsidiaries.

 

(j)            Neither the Company nor any of its Subsidiaries (i) has been a
member of any affiliated, consolidated, combined or unitary group for any Tax
purposes after December 31, 1998 (and, to the knowledge of the Company, prior
thereto) (other than a group the common parent of which was the Company) or
(ii) has any liability for the Taxes of any Person (other than the Company or
any of its Subsidiaries) in respect of taxable periods commencing on or after
January 1, 1999 (and, to the knowledge of the Company, for all periods
commencing prior thereto), arising from the application of Treasury Regulations
Section 1.1502-6 or any analogous provision of state, local or non-U.S. Law, or
as a transferee or successor by contract or otherwise.

 

(k)           Neither the Company nor any of its Subsidiaries currently is a
party to, bound by or has any obligation under any Tax allocation, Tax sharing,
Tax indemnity or similar agreement, arrangement or understanding (including, but
not limited to, an indemnification agreement or arrangement).  Neither the
Company nor any of its Subsidiaries currently is a party to or member of any
joint venture, partnership, limited liability company or other arrangement or
contract with any third party which could be treated as a partnership for
federal income Tax purposes.

 

(l)            Since October 22, 2004, neither the Company nor any of its
Subsidiaries has ever taken a deduction or received any Tax benefit arising with
respect to any “reportable transaction” as defined in Section 6707A(c) of the
Code (or any corresponding provision of state, local or non-U.S. Law).  On its
federal income Tax Returns for periods commencing on or after January 1, 1999,
(and, to the knowledge of the Company, for all periods commencing prior
thereto), the Company has disclosed all positions identified by its accountants
in preparing its Tax Returns as positions taken that reasonably could be
expected to give rise to a substantial understatement of federal income Tax
within the meaning of Section 6662 of the Code.

 

(m)          Neither the Company nor any of its Subsidiaries is the subject of
any adjustment under Section 481(a) of the Code (or any corresponding provision
of state, local or non-U.S. Law).  Since January 1, 2005, no Taxing Authority
has proposed in writing any adjustment or change of accounting method with
respect to the Company or any of its

 

21

--------------------------------------------------------------------------------


 

Subsidiaries.  Neither the Company nor any of its Subsidiaries: is a party to
any “closing agreement” as described in Section 7121 of the Code (or any
corresponding provision of state, local or non-U.S. Law) that affects the
Company’s or such Subsidiary’s 2011 taxable year or will affect any subsequent
taxable year; has participated in an installment sale or open transaction
disposition for which any amount has not been included in income on a federal or
state income Tax Return; or received any prepayment, other than in the ordinary
course of business, the full amount of which has not been included in income on
one or more applicable income Tax Returns.  Neither the Company nor any of its
Subsidiaries has (i) any deferred intercompany gain or loss described in
Treasury Regulations under Section 1502 of the Code (or any similar provision of
state, local or non-U.S. Law), (ii) any excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any similar provision of
state, local or non-U.S. Law), or (iii) any dual consolidated loss described in
Section 1503(d) of the Code and the Treasury Regulations promulgated thereunder
(or any similar provision of state, local or non-U.S. Law), and neither the
Company nor any of its Subsidiaries will have any such items through the
Effective Time.

 

(n)           The Company and each of its Subsidiaries have made available to
Parent true and complete copies of all federal income Tax Returns and other
income Tax Returns set forth in Section 3.14(n) of the Company Disclosure
Schedule, in each case, filed by, on behalf of or with respect to any of the
Company or any if its Subsidiaries for each of the Taxable years and periods
ending on or after January 1, 2005 which have been filed, or will be filed,
prior to the Effective Time.

 

(o)           All material written communications to or from any Taxing
Authority, that (i) were received by the Company or any of its Subsidiaries
since January 1, 2005 and (ii) relate either (A) to a position taken or to be
taken on a Tax Return or (B) to one or more items of income, assets or
activities not shown on the Tax Return to which such communication relates, have
been delivered to Parent for inspection. No written ruling or determination has
been received from any Taxing Authority by the Company or any of its
Subsidiaries since January 1, 2005.

 

(p)           [Intentionally left blank.]

 

(q)           Neither the Company nor any of its Subsidiaries is a “passive
foreign investment company” within the meaning of Section 1297 of the Code.  No
Subsidiary of the Company that is organized outside the United States owns any
real property located in the United States, or is engaged in a trade or business
in the United States within the meaning of Section 882 of the Code. 
Section 3.14(q) of the Company Disclosure Schedule lists (i) each entity that is
treated as a “controlled foreign corporation” within the meaning of Section 957
of the Code in which the Company has an ownership interest, (ii) each non-U.S.
entity that is a disregarded entity and not separate from either the Company or
any of its Subsidiaries under Section 301.7701-2 of the Treasury Regulations,
(iii) for each of the Company and each Subsidiary of the Company, each country
in which the Company or such Subsidiary has a “permanent establishment,” as that
term is defined in an applicable income Tax treaty between

 

22

--------------------------------------------------------------------------------


 

such country and the country in which the Company or such Subsidiary, as the
case may be, is a resident for purposes of such treaty, and (iv) for each of the
Company and each Subsidiary of the Company, each country (A) in which the
Company or such Subsidiary has operations, employees, or an office and (B) that
does not have an income Tax treaty with the country in which the Company or such
Subsidiary is a Tax resident. Other than its Subsidiaries, neither the Company
nor any Subsidiary has any direct or indirect equity participation or similar
interest in any corporation, partnership, limited liability company, joint
venture, trust or other business association or entity organized outside the
United States.

 

(r)            Since January 1, 1999 (and, to the knowledge of the Company, at
any time before then), neither the Company nor any of its Subsidiaries has
reduced the basis of any stock in any Subsidiary which reduction was treated as
a deduction allowed for depreciation within the meaning of
Section 1017(d)(1)(B) of the Code, as modified by (where and when applicable)
Section 1.1502-28(b)(4) of the Treasury Regulations, which stock has a fair
market value in excess of its basis, and which stock is in whole or in part
“section 1245 property” the sale of which would give rise to a material amount
of ordinary income.

 

(s)           Section 3.14(s) of the Company Disclosure Schedule sets forth
(i) each jurisdiction in which the Company or any of its Subsidiaries is
currently the beneficiary of or is subject to any material Tax exemption, Tax
holiday, or other Tax reduction agreement or order of a Taxing Authority and
(ii) the nature of such Tax exemption, Tax holiday, or other Tax reduction
agreement or order.

 

(t)            None of the property owned or used by the Company or any
Subsidiary of the Company is subject to a Tax benefit transfer lease executed in
accordance with Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended by the Economic Recovery Tax Act of 1981, the sale of which property
would result in the recapture of the investment tax credit or of accelerated
cost recovery deductions in a material amount individually or in the aggregate.

 

(u)           Within the past two years, neither the Company nor any of its
Subsidiaries has been a “distributing corporation” or a “controlled
corporation,” each within the meaning of Section 355(a)(1)(A) of the Code, in a
distribution intended to qualify under Section 355 of the Code.

 

(v)           The Company is not aware of any information or facts inconsistent
with the information provided to RSM McGladrey, Inc. in connection with its
preparation of the September 22, 2011, as updated October 2, 2011, earnings and
profits analysis of the Company and its Subsidiaries.  To the knowledge of the
Company, it is not in possession of any information that is responsive to any
information or data request by RSM McGladrey, Inc. in connection with such
earnings and profits analysis that the Company did not provide to RSM
McGladrey, Inc.

 

23

--------------------------------------------------------------------------------


 

(w)          No election has been made under Section 301.7701-3 of the Treasury
Regulations with respect to Charterhouse of Cambridge Trust, a Massachusetts
business trust and a wholly owned subsidiary of the Company (“Charterhouse of
Cambridge”), which was filed since October 1, 2006 or effective on or after
October 1, 2006.

 

For purposes of this Section 3.14, any reference to either the Company or any
Subsidiary of the Company shall be deemed to include any entity that was merged
or was liquidated into the Company or such Subsidiary, as applicable.

 

Notwithstanding any other provision of this Agreement, the Company makes no
representation or warranty regarding the amount, availability, or use of any Tax
attributes (including net operating loss carry forwards, Tax credits and Tax
bases) of the Company or its Subsidiaries after the Effective Time, including in
connection with any liquidation or restructuring of the Company following the
Closing.

 

Section 3.15           Material Contracts.

 

(a)           Neither the Company, its Subsidiaries, nor, to the knowledge of
the Company, any other party, is in material default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Material Contracts to which it is a party; and, to the
knowledge of the Company, there has not occurred any event that, with the lapse
of time or giving of notice or both, could constitute such a material default
under any Material Contract.  Each of the Material Contracts is enforceable
against the Company or applicable Subsidiary of the Company in accordance with
its terms and, to the Company’s knowledge, is enforceable against other parties
to such Material Contract in accordance with its terms.

 

(b)           Section 3.15(b) of the Company Disclosure Schedule sets forth a
list as of the date of this Agreement of

 

(i)            all Contracts or letters of intent entered into after January 1,
2008, and all currently effective Contracts entered into before that date,
regarding the acquisition of a Person or business, whether in the form of an
asset purchase, merger, consolidation or otherwise to which the Company or any
Subsidiary of the Company is a party;

 

(ii)           all currently effective credit agreements, indentures, mortgages,
security agreements and other Contracts related to any indebtedness for borrowed
money of the Company or any of its Subsidiaries;

 

24

--------------------------------------------------------------------------------


 

(iii)          all joint venture or other similar Contracts to which the Company
or any Subsidiary of the Company is a party;

 

(iv)          all currently effective Contracts (including related Contracts)
under which the Company or any Subsidiary of the Company has advanced or loaned
or agreed to advance or loan to any other Person (together with such Person’s
Related Persons) $75,000 or more;

 

(v)           all currently effective guarantees by the Company or any
Subsidiary of the Company of any obligations or liabilities of any other Person;

 

(vi)          all Contracts or groups of related Contracts to which the Company
or any of its Subsidiaries is a party the performance of which (i) since
January 1, 2010 involved annual payments or receipts by the Company and its
Subsidiaries of an aggregate amount in excess of $75,000, or would reasonably be
expected to involve payments or receipts by the Company and its Subsidiaries
after December 31, 2010 of an aggregate amount in excess of $75,000, and
(ii) are not cancelable by the Company or any of its Subsidiaries on 60 days’ or
less notice without premium or penalty;

 

(vii)         all currently effective exclusive sales representative Contracts
to which the Company or any Subsidiary of the Company is a party;

 

(viii)        all currently effective Contracts under which the Company or any
Subsidiary of the Company has granted any Person registration rights (including
demand and piggy-back registration rights);

 

(ix)           all currently effective Contracts purporting to restrict or
prohibit the Company or any Subsidiary of the Company from engaging or competing
in any business or engaging or competing in any business in any geographic area;

 

(x)            all currently effective labor agreements, collective bargaining
agreements or other labor related Contracts (including work rules and practices)
to which the Company or any Subsidiary is a party with respect to any labor
union, labor organization, trade union, works council or similar organization or
association of employees;

 

(xi)           all currently effective IP Contracts to which the Company or any
Subsidiary of the Company is a party other than standard license agreements for
commercially-available, off-the-shelf software having an acquisition price of
less than $75,000 in the aggregate for each such software product or group of
related software products;

 

25

--------------------------------------------------------------------------------


 

(xii)          any Contract which provides for termination, acceleration of
payment or other special rights upon the occurrence of a change in control of
the Company or any Subsidiary of the Company;

 

(xiii)         each Contract to which the Company or any Subsidiary is a party
with any Governmental Entity;

 

(xiv)        any Contract that is currently effective or that was executed after
January 1, 2008 which provides for the purchase, sale or exchange of, or option
to purchase, sell or exchange any real property to which the Company or any
Subsidiary of the Company is a party;

 

(xv)         any currently effective Contract relating to the development or
construction of, or additions or expansions to, any real property that would
cause the Company and its Subsidiaries to exceed the capital budget for such
property listed in Section 3.15(b)(xv) of the Company Disclosure Schedule;

 

(xvi)        any Contract relating to the operation or management of any Owned
Real Property or any Leased Real Property to which the Company or any Subsidiary
of the Company is a party;

 

(xvii)       any hotel or other management agreement or franchise agreement to
which the Company or any Subsidiary of the Company is a party;

 

(xviii)      any Contract under which the Company or any of its Subsidiaries has
agreed not to bring Litigation against any Person or under which any Person has
agreed not to bring any Litigation against the Company or any of its
Subsidiaries;

 

(xix)         any Contract relating to Material Artwork to which the Company or
any Subsidiary of the Company is a party;

 

(xx)          all Contracts obligating the Company or any Subsidiary of the
Company to indemnify any current or former director, officer, partner, member,
trustee or employee of the Company or any Subsidiary of the Company; and

 

(xxi)         all other Contracts which are material to the Company and its
Subsidiaries taken as a whole.

 

26

--------------------------------------------------------------------------------


 

The Contracts referenced in this Section 3.15(b) are referred to herein
collectively as the “Material Contracts”).  The Company has furnished to Parent
a correct and complete copy of each Material Contract.  For purposes of this
Agreement, a Contract will be considered to be currently effective if any Person
currently has or in the future may have any right, remedy, benefit, obligation
or liability thereunder.

 

(c)           No Material Contract will, by its terms, (i) terminate or
accelerate as a result of the transactions contemplated hereby or (ii) require
any consent from any party thereto in order to remain in full force and effect
immediately after the Effective Time.

 

(d)           Section 3.15(d) of the Company Disclosure Schedule (i) lists all
currently effective Contracts pursuant to which any Person has a right to a
payment from the Company or any of its Subsidiaries based upon any current or
future franchise, management, incentive or other fee earned by or paid to the
Company or any of its Subsidiaries and (ii) identifies the specific current or
future property or properties to which the Contract relates and the amount of
the fee to which such Person has a right pursuant to the Contract.

 

(e)           Section 3.15(e) of the Company Disclosure Schedule sets forth a
list, as of the date of this Agreement, of all agreements of the Company or its
Subsidiaries with any executive officer or director of the Company or its
Subsidiaries.  No officer or director of the Company, its Subsidiaries, or any
“associate” (as such term is defined in Rule 14a-1 under the Exchange Act) of
any such officer or director, has any interest in any contract or property (real
or personal, tangible or intangible), used in, or pertaining to the business of
the Company or its Subsidiaries which interest would be required to be disclosed
pursuant to Item 404(a) of Regulation S-K promulgated by the SEC.

 

Section 3.16           Real and Personal Property.

 

(a)           The Company and its Subsidiaries own title to, or have a valid
leasehold interest in, all of their respective properties (real, personal or
mixed) and assets, free and clear of all Encumbrances (other than Permitted
Encumbrances).  The Company and its Subsidiaries enjoy peaceful and undisturbed
possession of all of their respective owned and leased real property.  For
purposes of this Agreement, the term “Permitted Encumbrances” means (i) liens
for Taxes that are (x) not yet due and payable or (y) being contested in good
faith and for which appropriate reserves have been established in accordance
with GAAP, and (ii) easements, covenants, conditions and other similar
agreements and/or restrictions affecting title to or the use and/or operation of
real property that would be disclosed by a current title report for the subject
property.

 

(b)           Section 3.16(b) of the Company Disclosure Schedule sets forth a
true and complete list of all real property owned by the Company or its
Subsidiaries (together with all buildings, fixtures, structures and improvements
situated thereon and all easements, rights-of-way and other rights and
privileges appurtenant thereto, collectively, the “Owned Real

 

27

--------------------------------------------------------------------------------


 

Property”), and for each Owned Real Property, identifies the street address of
such Owned Real Property.

 

(c)           With respect to the Owned Real Property, there are no unrecorded
options, rights of first offer or rights of first refusal to purchase such Owned
Real Property or any portion thereof or interest therein.  Attached to
Section 3.16(c) of the Company Disclosure Schedule are all policies of title
insurance currently existing in favor of the Company or its Subsidiaries with
respect to Owned Real Property.

 

(d)           Section 3.16(d) of the Company Disclosure Schedule sets forth a
true and complete list of all real property leased, subleased, licensed or
otherwise occupied (whether as tenant, subtenant or pursuant to other occupancy
arrangements) by the Company or any of its Subsidiaries (collectively, including
the improvements thereon, the “Leased Real Property”; the Leased Real Property
and the Owned Real Property, together, the “Real Property”), and for each Leased
Real Property, identifies the street address of such Leased Real Property. True
and complete copies of all agreements under which the Company or a Subsidiary of
the Company is the landlord, sublandlord, tenant, subtenant, or occupant (each a
“Real Property Lease”) that have not been terminated or expired as of the date
of this Agreement have been made available to Parent.  Each Real Property Lease
is a valid and binding obligation of the Company or a Subsidiary of the Company
and is in full force and effect.  There is no default under any Real Property
Lease either by the Company, any Subsidiary of the Company or, to the Company’s
knowledge, by any other party thereto, and no event has occurred that, with the
lapse of time or the giving of notice or both, would constitute a default by the
Company or any Subsidiary of the Company thereunder, except for such defaults
that, individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Company Material Adverse Effect.

 

(e)           Neither the Company nor any Subsidiary of the Company is a party
to any lease, sublease, license or other agreement granting to any third party a
right to the use, occupancy or enjoyment of any Owned Real Property or Leased
Real Property or any portion thereof.

 

(f)            Except as set forth in Section 3.16(f) of the Company Disclosure
Schedule, (i) the Real Property includes all real property necessary for the
business of the Company and/or its Subsidiaries as currently conducted;
(ii) neither the Company nor its Subsidiaries have received notice of any
pending condemnation or similar proceeding affecting any portion of the Real
Property and, to the knowledge of the Company, no such action is presently
contemplated or threatened; (iii) neither the Company nor any of its
Subsidiaries has received written notice of a material violation of Law which
would require any material expenditure to remediate, remedy, remove, modify or
improve any portion of the Real Property in order to bring it into material
compliance therewith; (iv) the Real Property has adequate direct access to and
from completed, dedicated and accepted public roadways and there is no pending,
or to the knowledge of the Company, threatened governmental proceeding which
would impair or curtail such access; and (v) to the knowledge of the Company,
there is no material structural,

 

28

--------------------------------------------------------------------------------


 

electrical, mechanical, plumbing, air conditioning, heating or other defects in
the improvements located on the Real Property and all such improvements are in
good condition, ordinary wear and tear excepted.

 

Section 3.17           Intellectual Property.

 

(a)           Set forth in Section 3.17(a) to the Company Disclosure Schedule is
a true and complete list of all patents and patent applications, trademarks and
service marks and all applications and registrations therefor, all Internet
domain names, and all applications and registrations for copyrights included in
the Company Owned IP, including the registration or application number,
owner(s) thereof, and jurisdiction of filing.

 

(b)           The Company has or the Company’s Subsidiaries have an unrestricted
and exclusive ownership interest in all Company Owned IP (in each case, free and
clear of any Encumbrances) and is listed in the records of the appropriate
United States, foreign or other registry as the sole and exclusive current owner
of record for each application and registration included in the Company Owned
IP.  The Company IP includes all Intellectual Property, and the Company’s and
the Company’s Subsidiaries’ rights in and to the Company IP include all
Intellectual Property rights, used or otherwise exploited in or necessary for
the conduct of the business of the Company and the Company’s Subsidiaries as
currently conducted and as except as are not and would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole. 
No academic institution or Governmental Entity has any right, title or interest
(including any “march in” rights) in or to any Company Owned IP, and no funding,
facilities or personnel of any academic or Governmental Entity were used,
directly or indirectly, to create in whole or in part, any Company Owned IP.

 

(c)           Neither the Company nor any Subsidiary of the Company has licensed
or sublicensed its rights in any Intellectual Property other than pursuant to
the IP Contracts, and no royalties, honoraria or other fees are payable by the
Company or any Subsidiary of the Company for the use of or right to use any
Intellectual Property rights, except pursuant to the IP Contracts.  Neither the
Company nor any Subsidiary of the Company is party to any contract or other
agreement that would require Parent or any of its Affiliates (other than the
Company or a Subsidiary of the Company) to license or make available its or its
Affiliates’ Intellectual Property to any other Person, or restrict the use by
Parent or any of its Affiliates (other than the Company or a Subsidiary of the
Company) of such Intellectual Property as a result of the transactions
contemplated hereby.

 

(d)           To the knowledge of the Company, no Person, during the past three
years, has misappropriated, infringed, diluted, or otherwise violated, either
directly or indirectly, any Company IP, nor is any Person currently doing so in
any material respect.  No Litigation has been brought or threatened against any
Person (i) by the Company or Subsidiary of the Company during the past three
years, with respect to any Company Owned IP or any Company Licensed IP with
respect to which the Company or any Subsidiary of the Company has the right to
bring a Litigation or (ii), with respect to any or all of the Company Licensed
IP and

 

29

--------------------------------------------------------------------------------


 

to the knowledge of the Company, by any licensors of the Company or a Subsidiary
of the Company during the past three years and, to the knowledge of the Company,
there is no basis for any Litigation regarding any of the foregoing clauses
(i) and (ii).

 

(e)           The conduct of the business of the Company and its Subsidiaries as
(x) currently conducted, and (y) conducted in the past three years, and the
exploitation of the Company IP in connection with any of the foregoing, has not
misappropriated, infringed, diluted, or otherwise violated and does not
misappropriate, infringe, dilute, or otherwise violate, either directly or
indirectly, the Intellectual Property of any Person.  Except as set forth in
Section 3.17(e) of the Company Disclosure Schedule (i) there has not been any
Litigation during the past six years with respect to any Company IP, there is no
pending Litigation and, to the knowledge of the Company, there is no threatened
Litigation (A) alleging misappropriation, infringement, dilution or other
violation by the Company or any Subsidiary of the Company of any Intellectual
Property of any Person, (B) challenging the Company’s or any Subsidiary of the
Company’s ownership or use of, or the registrability or maintenance of, any
Company IP, (C) challenging the validity or enforceability of any Company IP,
(D) alleging that the use by the Company or any Subsidiary of the Company of any
Company Licensed IP is in breach of any applicable grant, license, agreement,
instrument or other arrangement pursuant to which the Company or any Affiliate
acquired the right to use such Intellectual Property, or (E) alleging misuse or
antitrust violations arising from the use or other exploitation of any
Intellectual Property, and (ii) to the knowledge of the Company, there is no
basis for any Litigation regarding any of the foregoing.  No Company IP has been
or is being used or enforced by the Company or any Subsidiary of the Company,
and to the knowledge of the Company, by any of their licensors, in a manner
that, individually or in the aggregate, is reasonably likely to result in the
cancellation, invalidity or unenforceability of such Intellectual Property.

 

(f)            All patents and patent applications, trademark registrations and
applications and all other applications, registrations and filings under the
Company IP (i) meet all material applicable requirements for obtaining a patent,
trademark registration or other Intellectual Property registration, including
any applicable disclosure requirements, including with respect to prior art
references or other material prosecution information and the duty of candor of
each of the owners and inventors of any patents and their attorneys, agents and
relevant employees and representatives, (ii) are subsisting, in full force and
effect, (iii) are valid and enforceable, (iv) have not expired, been cancelled
or abandoned, and (v) have had paid in a timely manner all registration,
maintenance and renewal fees necessary to preserve the rights of the Company and
its Subsidiaries in connection with such Company IP.

 

(g)           Neither the Company nor any Subsidiary of the Company has entered,
or is subject to, any consents, judgments, orders, indemnifications,
forbearances to sue, settlement agreements, licenses or other arrangements in
connection with the resolution of any disputes or Litigation that (i) restricts
the Company or any Subsidiary of the Company with respect to any material
Company IP, (ii) restricts the Company’s or any Subsidiary of the Company’s
businesses in any material manner in order to accommodate any Person’s
Intellectual

 

30

--------------------------------------------------------------------------------


 

Property, or (iii) permits any Person to use any material Company IP except as
expressly permitted under an IP Contract.

 

(h)           The Company and each Subsidiary of the Company has implemented
commercially reasonable measures to maintain the confidentiality of the trade
secrets and other proprietary information under the Company IP.  No current or
former employee or contractor of the Company or any Subsidiary of the Company
owns any right, title or interest in or to any of the Company Owned IP.  To the
knowledge of the Company, there has not been any disclosure of any confidential
information of the Company or any Subsidiary of the Company (including any such
information of any other Person disclosed in confidence to the Company or any
Subsidiary of the Company) to any Person in a manner that has resulted or is
likely to result in the loss of trade secret or other rights in and to such
information.  The Company and its Subsidiaries have complied with all applicable
Laws, as well as their own rules, policies, and procedures, relating to privacy,
data protection, and the collection and use of personally identifiable
information.

 

(i)            None of the execution, delivery or performance of this Agreement
by the Company, the consummation by the Company of the Transactions or
compliance by the Company with any of the provisions of this Agreement will
result in the loss or impairment of or payment of any additional amounts with
respect to, or require the consent of any other Person in respect of, the
Company’s or its Subsidiaries’ right to own, use, or hold for use any of the
Intellectual Property as owned, used, or held for use in the conduct of their
businesses as they are currently conducted or presently contemplated to be
conducted.

 

Section 3.18           Material Artwork.  Section 3.18 of the Company Disclosure
Schedule contains a correct and complete list of all works of art owned by the
Company with a purchase price or value, in the Company’s good faith estimate, in
excess of $25,000 (the “Material Artworks”), the name of the author that created
each Material Artwork and to the Company’s knowledge, the provenance of each
Material Artwork.  To the knowledge of the Company: (i) each Material Artwork is
authentic, (ii) if any Material Artwork has been exported from any country, such
exportation has been in conformity with the Laws of the country from which such
Material Artwork was exported, and the importation of such Material Artwork into
each new country has been in conformity with the Laws of each country into which
such Material Artwork was imported, (iii) the Company or its Subsidiary is the
sole and absolute owner of all Material Artworks listed on Section 3.18 of the
Company Disclosure Schedule, (iv) the Company or its Subsidiary has good and
marketable title to all Material Artworks, and (v) at Closing all such Material
Artworks will be owned by the Company or its Subsidiary free and clear of any
and all Encumbrances.  The Material Artworks are currently insured by the
Company, and to the knowledge of the Company have not been damaged or modified
in any way.  No work of art owned by the Company as of December 31, 2010 has
been sold or otherwise transferred by the Company or any of its Subsidiaries.

 

31

--------------------------------------------------------------------------------


 

Section 3.19           Labor Matters.

 

(a)           With respect to the employees of the Company, its Subsidiaries or
any property which the Company or its Subsidiaries is engaged as the operator or
manager under a hotel or other management agreement, and except as set forth in
Section 3.19(a) of the Company Disclosure Schedule:

 

(i)            no employees are represented by any labor union, labor
organization, trade union, works council or similar organization or employee
association and, to the knowledge of the Company, there are not any union
organizing activities, either by or on behalf of any employee or union or
similar labor organization or association;

 

(ii)           there is no labor strike, dispute, slowdown, stoppage or lockout
pending, or to the knowledge of the Company, threatened, nor has there been any
such action or event during the three years prior to the date of this Agreement;

 

(iii)          none of the Company, its Subsidiaries, or any property which the
Company or its Subsidiaries is engaged as the operator or manager under a hotel
or other management agreement is a party to, bound by or in the process of
negotiating any collective bargaining or similar agreement with any labor union,
labor organization, trade union, works council or similar organization or
employee association, or work rules or practices agreed to with any labor union,
labor organization, trade union, works council or similar organization or
employee association;

 

(iv)          there is no unfair labor practice proceeding pending or, to the
knowledge of the Company, threatened;

 

(v)           there are no pending material grievances or material arbitration
proceedings;

 

(vi)          there are no consent decrees from any federal or state agency;

 

(vii)         to the knowledge of the Company, no executive or general manager
(1) is subject to any noncompete, nonsolicitation, nondisclosure,
confidentiality, employment, consulting or similar agreement with any other
Person in conflict with the present and proposed business activities of the
Company or its Subsidiaries, except agreements between the Company, its
Subsidiaries or any property which the Company or its Subsidiaries is engaged as
the operator or manager under a hotel or other management agreement and such
executive or general manager or (2) intends to

 

32

--------------------------------------------------------------------------------


 

terminate his or her employment with the Company, its Subsidiaries or any
property which the Company or its Subsidiaries is engaged as the operator or
manager under a hotel or other management agreement;

 

(viii)        there has not been any (1) action within the past three years
requiring notice to employees under the Worker Adjustment and Retraining
Notification Act of 1988, as amended (the “WARN Act”), or any similar foreign,
state or local Law; or (2) incurred liability or obligation under the WARN Act
or any similar state or local Law that remains unsatisfied;

 

(ix)           the Company, its Subsidiaries or any property which the Company
or its Subsidiaries is engaged as the operator or manager under a hotel or other
management agreement are not and have not been: (1) a “contractor” or
“subcontractor” (as defined by Executive Order 11246), or (2) required to comply
with Executive Order 11246, or (3) required to maintain an affirmative action
plan;

 

(x)            the execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in any breach or
other violation of, or any payment due under, any collective bargaining
agreement or any other labor-related agreement;

 

(xi)           none of the Company, its Subsidiaries, or any property which the
Company or its Subsidiaries is engaged as the operator or manager under a hotel
or other management agreement is (1) delinquent in material payments to any of
their respective, current or former, employees or consultants for any services
or amounts required to be reimbursed or otherwise paid or (2) liable for any
material payment to any trust or other fund or to any Governmental Entity with
respect to unemployment compensation benefits, social security or other benefits
or obligations (other than routine payments to be made in the ordinary course of
business consistent with past practice); and

 

(xii)          the Company and its Subsidiaries are and have been in compliance
with all (1) applicable Laws respecting employment and employment practices,
terms and conditions of employment, wages, hours of work, disability,
discrimination, employee whistleblowing, employee leaves, workers compensation,
labor relations, classification of employees, immigration, equal opportunity and
workplace safety and health, except in each case where the foregoing,
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Company Material Adverse Effect and (2) obligations under
any employment agreement, severance agreement, collective bargaining agreement
or any similar employment or labor-related agreement or understanding.

 

33

--------------------------------------------------------------------------------


 

(b)           With respect to the employees of the Company, its Subsidiaries,
any property which the Company or its Subsidiaries is engaged as the operator or
manager under a hotel or other management agreement, and, to the knowledge of
the Company, any franchisee of the Company or its Subsidiaries, and except as
set forth in Section 3.19(b) of the Company Disclosure Schedule, neither the
Company nor its Subsidiaries has received (i) written notice of any charge or
complaint with respect to or relating to them pending before the Equal
Employment Opportunity Commission or any other Governmental Entity responsible
for the prevention of unlawful employment practices, (ii) written notice of the
intent of any Governmental Entity responsible for the enforcement of labor,
employment, wages and hours of work, child labor, immigration or occupational
safety and health Laws to conduct an investigation with respect to or relating
to them or notice that such investigation is in progress, or (iii) written
notice of any Litigation or other proceeding pending or threatened in any forum
by or on behalf of any present or former employee of such entities, any
applicant for employment or classes or representatives of the foregoing alleging
breach of any express or implied contract of employment, any applicable Law
governing employment or the termination thereof or other discriminatory,
wrongful or tortuous conduct in connection with the employment relationship.

 

(c)           Section 3.19(c) of the Company Disclosure Schedule contains a
correct and complete list of all employees of the Company and its Subsidiaries
as of the date hereof and, with respect to each such employee, each employee’s
location of work, the total annual compensation (including, without limitation,
salary, bonuses and incentive compensation) for the year ended December 31, 2010
and benefits presently received by such employee, such employee’s current salary
and title, and the number of years of continuous service of such employee with
the Company and its Subsidiaries.  Each employee of the Company and its
Subsidiaries whose hourly wage is less than the federal or applicable state
minimum wage has been properly classified and treated as a tipped employee and
has been paid all amounts owed under applicable Law.

 

Section 3.20           Compliance with Laws.  Except as, individually or in the
aggregate, has not been, and would not reasonably be expected to be, material to
the Company and its Subsidiaries, taken as a whole, (a) the Company and its
Subsidiaries have complied in a timely manner with, and are in compliance with,
all Laws which affect the business, operations, properties or assets of the
Company and its Subsidiaries, (b) no notice, charge, claim, action or assertion
has been received by the Company or has been filed, commenced or, to the
Company’s knowledge, brought, initiated or threatened against the Company or any
Subsidiary of the Company alleging or investigating any violation of any of the
foregoing; (c) each of the Company and its Subsidiaries and, to the Company’s
knowledge, their respective employees and business partners, as applicable, has
all filings, licenses, permits, certificates, exemptions, orders, consents,
clearances, registrations, approvals and authorizations of all Governmental
Entities and third Persons necessary for the conduct of the Company’s and its
Subsidiaries’ business and the use of their properties and assets, as presently
conducted and used (collectively, the “Company Permits”); and (d) all such
Company Permits are in full force and effect and, as of the date of this
Agreement, none of the Company Permits have been withdrawn, revoked, suspended
or cancelled nor is any such withdrawal, revocation, suspension or cancellation
pending or threatened, and the Company has been and is in compliance with the
terms of the Company Permits and any conditions placed thereon.

 

34

--------------------------------------------------------------------------------


 

Section 3.21           Environmental Matters.

 

(a)           Except as, individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Company Material Adverse Effect:

 

(i)            the Company and its Subsidiaries have been and are in compliance
with all applicable Environmental Laws, including possessing all permits,
authorizations, licenses, exemptions and other governmental authorizations
required for its operations under applicable Environmental Laws;

 

(ii)           with respect to the real property that is currently leased or
operated by the Company or any Subsidiary of the Company, there have been no
spills, discharges, releases or threatened releases (as such term is defined by
the Comprehensive Environmental Response, Compensation and Liability Act, 42,
U.S.C. 9601, et seq. (“CERCLA”)) of Hazardous Substances or any other
contaminant or pollutant on or underneath any of such real property that
requires or is likely to require Cleanup under applicable Environmental Laws;

 

(iii)          with respect to real property that was formerly owned, leased or
operated by the Company or any of its predecessors in interest, there were no
spills, discharges or releases (as such term is defined by CERCLA) of Hazardous
Substances or any other contaminant or pollutant on or underneath any of such
real property during or prior to the Company’s ownership or operation of such
real property that requires or is likely to require Cleanup under applicable
Environmental Laws; and

 

(iv)          neither the Company nor any of its Subsidiaries has disposed or
arranged for the disposal of Hazardous Substances (or any waste or substance
containing Hazardous Substances) at any location that is: (x) listed on the
Federal National Priorities List (“NPL”) or identified on the Comprehensive
Environmental Response, Compensation, and Liability Information System
(“CERCLIS”), each established pursuant to CERCLA; (y) listed on any state or
foreign list of hazardous waste sites that is analogous to the NPL or CERCLIS;
or (z) has been subject to environmental investigation or remediation.

 

(b)           Neither the Company nor any Subsidiary of the Company has received
written notice from any Person, including any Governmental Entity, alleging that
the Company or any Subsidiary of the Company has been or is in violation or
potentially in violation of any applicable Environmental Law or otherwise may be
liable under any applicable Environmental Law.  Neither the Company nor any
Subsidiary of the Company has received any written request for information from
any Person, including any Governmental Entity, related to liability under or
compliance with any applicable Environmental Law.

 

35

--------------------------------------------------------------------------------


 

(c)           There is no Environmental Claim pending or, to the knowledge of
the Company, threatened against the Company or any Subsidiary of the Company or,
to the knowledge of the Company, against any person or entity whose liability
for any Environmental Claim the Company or any Subsidiary of the Company has or
may have retained or assumed either contractually or by operation of law and
there are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge, presence or disposal of any Hazardous Substance that could form the
basis of any Environmental Claim against the Company, any Subsidiary of the
Company or, to the knowledge of the Company, against any person or entity whose
liability for any Environmental Claim the Company or any Subsidiary of the
Company has or may have retained or assumed whether contractually or by
operation of law.

 

(d)           Neither the Company nor any Subsidiary of the Company has entered
into any written agreement that may require it to pay to, reimburse, guarantee,
pledge, defend, indemnify or hold harmless any Person from or against any
liabilities or costs arising out of or related to the generation, manufacture,
use, transportation or disposal of Hazardous Substances, or otherwise arising in
connection with or under Environmental Laws.

 

(e)           The following terms shall have the following meanings for the
purposes of this Agreement:

 

(i)            “Cleanup” means all actions required to: (1) clean-up, remove,
treat or remediate Hazardous Substances in the indoor or outdoor environment;
(2) prevent the release of Hazardous Substances so that they do not migrate,
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (3) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (4) respond to any government requests for
information or documents in any way relating to cleanup, removal, treatment or
remediation or potential cleanup, removal, treatment or remediation of Hazardous
Substances in the indoor or outdoor environment.

 

(ii)           “Environmental Laws” means all federal, state, local, foreign and
common Laws and regulations relating to pollution or protection of human health
or the environment, including without limitation, laws relating to the exposure
to, or releases or threatened releases of, Hazardous Substances or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
release, transport, handling or Cleanup of Hazardous Substances and all laws and
regulations with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Substances.

 

(iii)          “Environmental Claim” shall mean any claim, action, cause of
action, investigation or notice (written or oral) by any person or entity
alleging potential liability (including, without limitation, potential liability
for investigatory costs, Cleanup costs, governmental response costs, natural
resource damages, property damages,

 

36

--------------------------------------------------------------------------------


 

personal injuries or penalties) (a) arising out of, based on or resulting from
(1) the presence, or release into the environment, of any Hazardous Substance at
any location, whether or not owned or operated by the Company or
(2) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law or (b) under or pursuant to any Environmental Law.

 

(iv)          “Hazardous Substances” shall mean (a) any petrochemical or
petroleum products, radioactive materials, asbestos, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined by any Environmental Law as, or included in the
definition of, “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “restricted hazardous materials,” “extremely hazardous substances,”
“toxic substances,” “contaminants” or “pollutants” or words of similar meaning
and regulatory effect; or (c) any other chemical, material or substance,
exposure to which is prohibited, limited, or regulated by any applicable
Environmental Law.

 

Section 3.22           Insurance.  Section 3.22 of the Company Disclosure
Schedule (i) lists all material insurance policies maintained by or on behalf of
the Company or any Subsidiary of the Company as of the date of this Agreement
and (ii) includes a description of any self-insurance arrangements in effect as
of the date of this Agreement with respect to the Company or any Subsidiary of
the Company (such arrangements, together with all similar arrangements in
respect of the Company covering earlier periods, being referred to herein as the
“Self-Insurance Arrangements”).  The Company has heretofore made available to
Parent true, correct and complete copies of certificates of all such insurance
policies.  All such policies and the Self-Insurance Arrangements are in full
force and effect and will not terminate by virtue of the transactions
contemplated hereby, all premiums due thereon have been paid by the Company or a
Subsidiary of the Company, as applicable, and the Company and its Subsidiaries,
as applicable, are otherwise in compliance in all material respects with the
terms and provisions of such policies.  Furthermore, (a) neither the Company nor
any Subsidiary of the Company has received any written notice of cancellation or
non-renewal of any such policy or arrangement nor is the termination of any such
policies or arrangements threatened, (b) there is no claim pending under any of
such policies or arrangements as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or arrangements, (c) neither
the Company nor any Subsidiary of the Company has received any written notice
from any of its insurance carriers that any insurance coverage presently
provided for will not be available to the Company or its Subsidiaries in the
future on substantially the same terms as now in effect, and (d) none of such
policies or arrangements provides for any retrospective premium adjustment,
experienced-based liability or loss sharing arrangement affecting the Company.

 

Section 3.23           Certain Business Practices.  The Company, the Company’s
Subsidiaries, all current and former directors, officers, employees, agents,
independent contractors and franchisees of any of the foregoing and each other
Person acting on behalf of the Company or any of its Subsidiaries have complied
and are in compliance, in all material respects, with all applicable
requirements under (i) the Foreign Corrupt Practices Act, as amended, or any
rules or regulations thereunder, (ii) the Organization for Economic Cooperation
and

 

37

--------------------------------------------------------------------------------


 

Development Convention Against Bribery of Foreign Public Officials in
International Business Transactions and legislation implementing such
convention, (iii) all other international anti-bribery conventions, and (iv) all
other applicable Laws relating to corruption, bribery, ethical business conduct,
money laundering, political contributions, gifts and gratuities, or lawful
expenses, Laws requiring the disclosure of agency relationships or commissions
and anti-corruption rules of any international financial institutions with which
any of them do business (collectively, the “Anti-Bribery Laws”).  During the
last ten years, neither the Company nor any of its Subsidiaries has received any
communication alleging that the Company, any of its Subsidiaries, any current or
former director, officer, employee or authorized agent of any of the foregoing
or any other Person acting on behalf of the Company or any of its Subsidiaries
has or may have violated, or has or may have any material liability under, any
Anti-Bribery Law.  The Company and its Subsidiaries have retained, and continue
to retain, accurate books and records and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, compliance by the Company and its Subsidiaries and their respective
directors, officers, employees and agents with all applicable Anti-Bribery Laws.

 

Section 3.24           Opinion of Financial Advisor.  The Company has received
the written opinion of Deutsche Bank Securities, Inc. (the “Company Financial
Advisor”), dated November 2, 2011, to the effect that, as of such date, and
subject to the assumptions, qualifications and limitations set forth therein,
the Merger Consideration is fair, from a financial point of view, to the holders
of the Shares, and a copy of such opinion will be delivered promptly to Parent
and Merger Sub, solely for informational purposes, upon receipt by the Company. 
If required by applicable Law, the Company has been authorized by the Company
Financial Advisor to permit the inclusion of such opinion in its entirety in the
Proxy Statement, provided that any description of or reference to Company
Financial Advisor or summary of such opinion in the Proxy Statement is in a form
reasonably acceptable to the Company Financial Advisor and its counsel.

 

Section 3.25           Brokers.  No broker, investment banker, financial advisor
or other person, other than the Company Financial Advisor, the fees and expenses
of which will be paid by the Company, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Company or Merger
Sub.  True and correct copies of all agreements between the Company and the
Company Financial Advisor, including, without limitation, any fee arrangements,
are included in Section 3.25 of the Company Disclosure Schedule.

 

Section 3.26           State Takeover Statutes.  The approval of the Company’s
Board of Directors of the terms of this Agreement and the consummation of the
Merger and the other transactions contemplated by this Agreement represents all
the actions necessary to render inapplicable to this Agreement, the Merger and
the other transactions contemplated by this Agreement, the restrictions on
“business combinations” set forth in Section 912 of the NYBCL, to the extent
such restrictions would otherwise be applicable to this Agreement, the Merger
and the other transactions contemplated by this Agreement.  No other state
takeover statute or similar statute or regulation applies to this Agreement, the
Merger or the other transactions contemplated by this Agreement.

 

38

--------------------------------------------------------------------------------


 

Section 3.27           Related Party Transactions.  There are no outstanding
amounts payable to or receivable from, and neither the Company nor any of its
Subsidiaries is a creditor or debtor of, or party to any oral or written
contract or transaction with, (i) any beneficial owner of 5% or more of the
outstanding Shares or any Affiliate or immediate family member of such a
beneficial owner, (ii) any director, officer or employee of the Company or any
of its Subsidiaries or any Affiliate or immediate family member of such a
director, officer or employee, or (iii) any Affiliate of the Company or any
Subsidiary of the Company (any such person, a “Related Person”).  No Related
Person has any interest in any material property used by the Company or any of
its Subsidiaries.  As used in this Section 3.27, the term “immediate family
member” shall have the meaning given to such term in Item 404 of Regulation S-K
of the SEC.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES
OF PARENT AND THE MERGER SUB

 

Parent and Merger Sub represent and warrant to the Company as follows:

 

Section 4.1             Organization.  Parent is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Maryland
and has full corporate power and authority to own, lease and operate its
properties and to carry on its business as is now being conducted.  Merger Sub
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of New York and has full corporate power and authority to own,
lease and operate its properties and to carry on its business as is now being
conducted.

 

Section 4.2             Authorization; Validity of Agreement; Necessary Action. 
Each of Parent and Merger Sub has all necessary corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the Transactions.  The execution, delivery and performance by Parent
and Merger Sub of this Agreement and the consummation by Parent and Merger Sub
of the Transactions have been duly authorized by each of the Board of Directors
of Parent and Merger Sub, and by Parent as the sole stockholder of Merger Sub,
and no other corporate proceeding on the part of Parent or Merger Sub is
necessary to authorize the execution, delivery and performance by Parent and
Merger Sub of this Agreement and the consummation by them of the Transactions. 
This Agreement has been duly and validly executed and delivered by Parent and
Merger Sub and, assuming due and valid authorization, execution and delivery of
this Agreement by the Company, is a valid and binding obligation of each of
Parent and Merger Sub enforceable against each of them in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws relating to creditors’ rights generally and to general
principles of equity.

 

Section 4.3             Consents and Approvals; No Violations.  None of the
execution, delivery or performance of this Agreement by Parent or Merger Sub,
the consummation by Parent or Merger Sub of the Transactions or compliance by
Parent or Merger Sub with any of the provisions of this Agreement will

 

39

--------------------------------------------------------------------------------


 

(a)           conflict with or result in any breach of any provision of the
certificates of incorporation or the bylaws of Parent or Merger Sub,

 

(b)           except as individually or in the aggregate would not reasonably be
expected to have a material adverse effect on the ability of the Parent or
Merger Sub to perform their respective obligations under this Agreement or to
consummate the transactions contemplated by this Agreement,

 

(i)            require any filing by Parent or Merger Sub with, or permit,
authorization, consent or approval of, any Governmental Entity, except in the
case of this Clause (b)(i) for (1) compliance with any applicable requirements
of the Exchange Act, (2) any filings as may be required under the NYBCL in
connection with the Merger, (3) such reports under Section 13 of the Exchange
Act as may be required in connection with this Agreement and the Transactions,
(4) such filings and approvals as may be required by any applicable state
securities, blue sky or takeover Laws, or (5) any filings under applicable
antitrust or competition Laws, or

 

(ii)           assuming that all consents, approvals, authorizations and other
actions described in subsection (b)(i) have been obtained, conflict with or
violate any Law applicable to Parent, any of its Subsidiaries, or any of their
properties or assets.

 

Section 4.4             Brokers.  No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Parent or Merger Sub.

 

Section 4.5             Available Funds.  Parent has delivered to the Company
true, correct and complete copies of (i) the executed Equity Commitment
Agreement to provide to Parent, subject to the conditions set forth therein,
equity financing in the aggregate amount set forth therein (the “Equity
Financing”) and (ii) the executed HPT Purchase Agreement pursuant to which HPT,
subject to the satisfaction or waiver of the conditions set forth therein
(including all exhibits referenced therein), has agreed to purchase from Parent,
and Parent has agreed to sell to HPT, certain assets immediately following the
Closing for the aggregate purchase price set forth therein (such purchase price
being referred to herein as the “Purchase Funding,” and together with the Equity
Financing collectively referred to as the “Funding”) and to advance the Purchase
Funding to Parent and Merger Sub at the Effective Time.  Each of the Funding
Agreements, in the form so delivered on the date hereof, is in full force and
effect and the commitment contained in the Equity Commitment Agreement has not
been withdrawn or rescinded in any respect.  The Funding Agreements are the
valid, binding and enforceable obligations of Parent and Merger Sub and the
other parties thereto subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to creditors’ rights
generally and to general principles of equity.  Subject to the satisfaction of
the conditions precedent set forth in the Funding Agreements and ARTICLE VII,
the aggregate proceeds from the Funding will be, and Merger Sub will have at the
Effective Time cash and other available financial resources, sufficient to fund
the payment in full of the aggregate Merger Consideration

 

40

--------------------------------------------------------------------------------


 

as well as to make all other required payments payable by Parent or Merger Sub
in connection with the Merger (including without limitation the fees and
expenses of Parent and Merger Sub in connection therewith).  There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Equity Financing other than as set forth in the Equity Commitment
Agreement.  There are no conditions precedent or other contingencies to the
advance of the Purchase Funding under the HPT Purchase Agreement other than as
set forth in the HPT Purchase Agreement.

 

Section 4.6             Interim Operations of Parent and Merger Sub.  Each of
Parent and Merger Sub was organized for the purpose of entering into this
Agreement and consummating the Transactions and has not engaged in any business
activities or conducted any operations other than as incident to its
organization and in connection with the execution of this Agreement and the
consummation of the Transactions.

 

ARTICLE V

 

INTERIM OPERATING COVENANTS

 

Section 5.1             Interim Operations of the Company.  The Company
covenants and agrees that, except as expressly contemplated by this Agreement or
unless the Company shall have obtained Parent’s prior written consent, after the
date of this Agreement, and prior to the earlier of (x) the termination of this
Agreement in accordance with ARTICLE VIII and (y) the Effective Time:

 

(a)           the business of the Company and its Subsidiaries shall be
conducted only in the ordinary course of business consistent with past practice,
and the Company shall, and shall cause its Subsidiaries to, use their
commercially reasonable best efforts to preserve their present business
organization intact, to keep available the services of their current officers,
employees and consultants, and to maintain good relations with customers,
suppliers, employees, contractors, landlords, franchisees, distributors and
others having business dealings with the Company and its Subsidiaries;

 

(b)           the Company shall not, and shall cause its Subsidiaries not to,
(i) directly or indirectly, issue, sell, modify, transfer, dispose of, encumber
or pledge any shares of capital stock of the Company or its Subsidiaries,
securities convertible into or exchangeable for, or options, warrants or rights
of any kind to acquire any shares of such capital stock or other equity
interests or any other ownership interest; (ii) amend or otherwise change their
certificate of incorporation, bylaws or similar organizational documents;
(iii) split, combine, reclassify, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of their capital stock or other equity
interests; (iv) declare, set aside or pay any dividend or other distribution
payable in cash, stock or property with respect to their capital stock or any
equity interest, or (v) enter into, amend or modify any shareholder rights
agreement, rights plan, “poison pill” or other similar agreement or plan;

 

41

--------------------------------------------------------------------------------


 

(c)           the Company will not, and will cause its Subsidiaries not to,
(i) incur or assume any indebtedness for borrowed money, indebtedness evidenced
by bonds, notes, debentures or similar instruments or letters of credit or
bankers’ acceptances, indebtedness representing the deferred and unpaid balance
of the purchase price of any property (including capitalized lease obligations),
indebtedness under any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, commodity swap agreement, commodity
cap agreement, commodity collar agreement, foreign exchange contract, currency
swap agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies, or issue any debt securities; (ii) assume, guarantee,
endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person; (iii) make
any loans, advances or capital contributions to, or investments in, any other
Person; (iv) acquire (by merger, consolidation, acquisition of stock or assets
or otherwise) any corporation, partnership or other business organization or
division thereof or any equity interest therein; or (v) transfer, lease,
license, sell, mortgage, pledge, dispose of, or encumber any assets or
properties, other than furniture, fixtures and equipment in the ordinary course
of business consistent with past practice;

 

(d)           except as required by the terms of a written Benefit Plan or
Employment Agreement or by applicable Law, the Company shall not, and shall
cause its Subsidiaries not to, (i) increase the wages, salaries, compensation,
pension or other benefits or perquisites payable or provided to any of the
Company’s or any of its Subsidiaries’ officers, employees, directors,
independent contractors or leased personnel; provided, however, that the Company
and its Subsidiaries may, in the ordinary course of business, on the anniversary
of any hotel employee’s initial employment with the Company or such Subsidiary
increase by no more than 3% the salary payable to such hotel employee,
(ii) grant or increase any severance, change in control, termination or similar
compensation or benefits payable to any, director, officer or employee of the
Company or any of its Subsidiaries, (iii) pay or grant any bonus or similar
compensation to any of the Company’s or any of its Subsidiaries’ officers,
employees, directors, independent contractors or leased personnel, (iv) enter
into, amend or terminate, any Employment Agreement or Benefit Plan,
(v) accelerate the time of payment or vesting of, or the lapsing of restrictions
with respect to, or fund or otherwise secure the payment of, any compensation or
benefits under any Benefit Plan or Employment Agreement, (vi) enter into, amend,
negotiate or terminate any labor agreement, or (vii) terminate the employment of
any person who is a party to an Employment Agreement with the Company or any
Subsidiary of the Company other than for cause;

 

(e)           the Company will not, and will cause its Subsidiaries not to,
(i) modify, extend, amend or terminate any Material Contract to which the
Company or any of its Subsidiaries is a party or by which the Company, any of
its Subsidiaries or any of their respective properties or assets may be bound;
(ii) waive, release or assign any rights or claims under any Material Contract;
or (iii) enter into any Material Contract;

 

(f)            the Company shall not, and shall cause its Subsidiaries not to,
except as necessary in the ordinary course of business consistent with past
practice, (i) grant or

 

42

--------------------------------------------------------------------------------


 

acquire, agree to grant to or acquire from any Person any Intellectual Property,
or dispose of or permit to lapse any rights to any Company IP, (ii) fail to take
any action necessary or advisable to protect or maintain any Company IP that is
material to the conduct of the business of the Company or its Subsidiaries as
currently conducted and as planned by the Company or its Subsidiaries to be
conducted, including the prosecution of all pending applications for patents and
trademarks, the filing of any documents or other information or the payment of
any maintenance or other fees related thereto, or (iii) disclose or agree to
disclose to any Person, other than Representatives of Merger Sub and Parent, any
trade secret or other confidential information;

 

(g)           the Company will not, and will cause its Subsidiaries not to,
(i) make, revoke or amend any material Tax election of the Company or any of its
Subsidiaries, (ii) file any material amended Tax Return or material claim for
refund of the Company or any of its Subsidiaries, (iii) enter into any closing
agreement affecting any material Tax liability or refund of the Company or any
of its Subsidiaries, (iv) settle or compromise any material Tax liability or
refund of the Company or any of its Subsidiaries, or (v) extend or waive the
application of any statute of limitations regarding the assessment or collection
of any Tax of the Company or any of its Subsidiaries;

 

(h)           the Company will not, and will cause its Subsidiaries not to,
(i) settle any Litigation involving an amount in excess of $100,000 or, in the
aggregate, an amount in excess of $100,000 or (ii) enter into any consent
decree, injunction or other similar restraint or form of equitable relief in
settlement of any Litigation;

 

(i)            the Company will not, and will cause its Subsidiaries not to,
adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company;

 

(j)            the Company will not, and will cause its Subsidiaries not to,
fail to keep in force insurance policies or replacement or revised provisions
providing insurance coverage with respect to the assets, operations and
activities of the Company and its Subsidiaries as are currently in effect;

 

(k)           the Company shall not, and shall cause its Subsidiaries not to,
make any capital expenditure except (x) in accordance with the budget for
capital expenditures attached to Section 5.1(k) of the Company Disclosure
Schedule or (y) for capital expenditures not reflected on such budget but which
are reasonably necessary to maintain the hotels operated or managed by the
Company in good working order provided the aggregate expenditures under this
clause (y) do not exceed $75,000;

 

(l)            the Company shall not, and shall cause its Subsidiaries not to,
directly or indirectly acquire (x) by merging or consolidating with, or by
purchasing assets of, or

 

43

--------------------------------------------------------------------------------


 

by any other manner, any division, business or equity interest of any Person
(including in a transaction involving a tender or exchange offer, business
combination, recapitalization, liquidation, dissolution, joint venture or
similar transaction) or (y) except in the ordinary course of business consistent
with past practice, any material assets;

 

(m)          the Company shall not make any change in any method of accounting
principles, method or practices, except for any such change required by reason
of a concurrent change in GAAP or Regulation S-X promulgated under the Exchange
Act (as authorized by the Company’s independent auditor);

 

(n)           the Company will not, and will cause its Subsidiaries not to,
knowingly take or knowingly omit to take any action that is reasonably likely to
result in any of the conditions to the Merger set forth in ARTICLE VII not being
satisfied or that would or would reasonably be expected to materially delay the
consummation of, or materially impair the ability of the Company to consummate,
the Transactions in accordance with the terms of this Agreement;

 

(o)           the Company will not, and will cause its Subsidiaries not to,
enter into any agreement, contract, commitment or arrangement to do any of the
foregoing, or authorize, recommend, propose or announce an intention to do any
of the foregoing.

 

Any consent of Parent under this Section 5.1 shall not be unreasonably withheld,
conditioned or delayed provided that the Company has disclosed to Parent all
relevant information.  Parent’s grant of consent under this Section 5.1 shall
not affect whether or not any Change is taken into account when determining
whether a Company Material Adverse Effect has occurred or would reasonably be
expected to occur.

 

Section 5.2             No Solicitation.

 

(a)           The Company agrees that it shall immediately cease and cause to be
terminated all discussions, negotiations and communications, if any, with any
Persons with respect to any Acquisition Proposal and shall use its reasonable
best efforts to cause any such Person (and its agents and advisors) in
possession of confidential information about the Company that was furnished by
or on behalf of the Company to return or destroy all such information.  The
Company shall not, and it shall not authorize or permit any of its Subsidiaries,
or any of its or its Subsidiaries’ officers, directors, employees,
representatives, consultants, investment bankers, attorneys, accountants or
other agents (collectively, “Representatives”) to, directly or indirectly
(i) initiate, solicit or knowingly encourage (including by way of furnishing
non-public information or assistance), or knowingly induce, or knowingly take
any action to facilitate the making of, any inquiry, offer or proposal which
constitutes or would reasonably be expected to lead to any Acquisition Proposal,
(ii) enter into, continue or otherwise participate in any discussions or
negotiations with, furnish any non-public information relating to the Company or
its Subsidiaries to, or otherwise cooperate in any way with any Person (other
than

 

44

--------------------------------------------------------------------------------


 

Parent or any of its Affiliates or Representatives) that is seeking to make, or
has made, an Acquisition Proposal, (iii) fail to make, or withdraw or modify in
any manner adverse to Parent, the Company Board Recommendation (it being
understood that taking a neutral position or no position with respect to an
Acquisition Proposal shall be considered an adverse modification), recommend,
adopt or approve, or publicly propose to recommend, adopt or approve, any
Acquisition Proposal, or publicly take any action or make any public statement
inconsistent with the Company Board Recommendation (any of the foregoing in this
clause (iii), an “Adverse Recommendation Change”), (iv) grant (other than to
Parent or any of its Affiliates or Representatives) any waiver or release under
any confidentiality, standstill or similar agreement, (v) make, or participate
in, whether alone or in concert with others, any “solicitation” (as such term is
used in the rules of the SEC) of proxies or consents to vote any securities of
the Company in favor of any Acquisition Proposal, or (vi) enter into any merger
agreement, letter of intent, share purchase agreement, asset purchase agreement
or share exchange agreement, option agreement or other similar agreement
relating to or any understanding or agreement contemplating or otherwise
relating to, or that is intended to or would reasonably be expected to lead to,
any Acquisition Proposal.  The Company shall promptly (and in any event within
24 hours) notify Parent if any proposals are received by, any non-public
information is requested from, or any negotiations or discussions are sought to
be initiated or continued with, the Company or any Company Representative, in
each case, in connection with an Acquisition Proposal or the possibility or
consideration of making an Acquisition Proposal, which notice shall identify the
name of the Person making such proposal or request or seeking such negotiations
or discussions and include copies of all correspondence and written materials
provided to the Company or any Company Representative that describe the terms
and conditions of any proposal or request and a reasonable description of any
terms and conditions of any such proposal or request that were communicated
orally.

 

(b)           Notwithstanding Section 5.2(a), prior to the receipt of Company
Stockholder Approval, the Company may, subject to compliance with this
Section 5.2, furnish non-public information concerning its business, properties
or assets to any Person pursuant to a confidentiality agreement (a copy of which
shall be provided to Parent promptly after its execution) with terms no less
favorable to the Company than those contained in the Confidentiality Agreements,
dated March 11, 2011 and March 16, 2011, each entered into between HPT and the
Company (together, the “Confidentiality Agreement”) and may negotiate and
participate in discussions and negotiations with such Person concerning an
Acquisition Proposal if, but only if, (i) the Company has received on an
unsolicited basis, a bona fide written Acquisition Proposal from such Person,
(ii) the Board of Directors of the Company determines in good faith, after
considering the advice of a nationally recognized investment banking firm and
outside legal counsel that such Acquisition Proposal constitutes or is
reasonably likely to result in a Superior Proposal, (iii) the Board of Directors
of the Company determines in good faith, after considering the advice of outside
legal counsel to the Company, that the failure to provide such information or to
engage in such discussions or negotiations would be inconsistent with the Board
of Directors’ fiduciary duties to the Company’s stockholders under applicable
Law, and (iv) there has not been any material breach of this Section 5.2 by the
Company or any of its Representatives.

 

45

--------------------------------------------------------------------------------


 

(c)           Prior to furnishing any Person with information or entering into
negotiations or discussions pursuant to Section 5.2(b), the Company shall
provide Parent at least 24 hours prior written notice of its intention to
provide such information or enter into such negotiations or discussions, which
notice shall include the name of the Person to whom it intends to provide such
information or enter into such negotiations or discussions.  The Company shall
promptly provide to Parent any non-public information regarding the Company
provided to any other Person which was not previously provided to Parent, such
additional information to be provided no later than the date of provision of
such information to such other Person.  The Company shall promptly keep Parent
reasonably informed of the status and details of any Acquisition Proposal
(including any material changes in the terms thereof) and promptly deliver
copies of all correspondence and written materials provided to the Company or
any Company Representative with respect to any Acquisition Proposal (and any
subsequent material changes to such terms and conditions thereof) and a
reasonable description of any terms and conditions of any Acquisition Proposal
that were communicated orally.

 

(d)           Any violation of this Section 5.2 by any of the Company’s
Representatives, whether or not such Representative is so authorized and whether
or not such Representative is purporting to act on behalf of the Company or
otherwise, shall be deemed to be a breach of this Agreement by the Company.

 

(e)           Except as set forth in this Section 5.2(e), neither the Board of
Directors of the Company nor any committee thereof shall make an Adverse
Recommendation Change.  Notwithstanding the foregoing, prior to the receipt of
Company Stockholder Approval, the Board of Directors of the Company may make an
Adverse Recommendation Change with respect to a Superior Proposal if (i) the
Company shall have received a Superior Proposal that did not result from a
material breach of this Section 5.2 and provided the notice specified in
Section 5.2(c), (ii) the Board of Directors of the Company determines in good
faith, after considering the advice of outside legal counsel, that the failure
to take such action would be inconsistent with the Board of Directors’ fiduciary
duties to the Company’s stockholders under applicable Law, (iii) prior to
effecting such Adverse Recommendation Change with respect to such Superior
Proposal, the Company has provided Parent four full Business Days prior written
notice that the Board of Directors of the Company intends to make an Adverse
Recommendation Change as a result of such Superior Proposal (it being understood
and agreed that any amendment to the financial terms or any other material term
of such Acquisition Proposal shall require a new written notice to Parent and a
new two full Business Day period), (iv) during such period (and any new two full
Business Day period required by this Section 5.2(e)) the Company has caused its
financial and legal advisors to negotiate with Parent in good faith as to any
such adjustments in the terms and conditions of this Agreement proposed by
Parent so as to cause such Acquisition Proposal to cease to constitute a
Superior Proposal, and (v) following such period(s), the Board of Directors of
the Company determines in its good faith judgment (after considering the advice
of its financial advisor and outside legal counsel) that, after taking into
account any adjustments to the terms and conditions of this Agreement proposed
in writing by Parent, the Acquisition Proposal continues to constitute a
Superior Proposal.  Any such Adverse Recommendation Change or the entry by the
Company into any Acquisition Agreement shall not change the approval of the

 

46

--------------------------------------------------------------------------------


 

Board of Directors of the Company for purposes of causing or cause any state
takeover statute or other state Law to be applicable to the Transactions
(including the Merger).

 

(f)            The Company may terminate this Agreement and enter into an
agreement with respect to a Superior Proposal (an “Acquisition Agreement”),
provided that, prior to any such termination (and with respect to clause
(iii) hereof, concurrently with the termination of this Agreement), (i) the
Company shall have received a Superior Proposal and provided the notice
specified in Section 5.2(c), (ii) the Board of Directors of the Company
determines in good faith, after considering the advice of outside legal counsel,
that the failure to take such action would be inconsistent with the Board of
Directors’ fiduciary duties to the Company’s stockholders under applicable Law,
(iii) the Company shall have provided Parent four full Business Days prior
written notice (it being understood and agreed that any amendment to the
financial terms or any other material term of such Acquisition Proposal shall
require a new written notice to Parent and a new two full Business Day period)
that it intends to terminate this Agreement pursuant to this Section 5.2(f),
identifying the Superior Proposal then determined to be more favorable and the
parties thereto and delivering to Parent a copy of the Acquisition Agreement for
such Superior Proposal in the form to be entered into, (iv) during such period
(and any new two full Business Day period required by this Section 5.2(f)) the
Company has caused its financial and legal advisors to negotiate with Parent in
good faith as to any such adjustments in the terms and conditions of this
Agreement proposed by Parent so as to cause such Acquisition Proposal to cease
to constitute a Superior Proposal, (v) following such period(s), the Board of
Directors of the Company determines in its good faith judgment (after
considering the advice of its financial advisor and outside legal advisor) that,
after taking into account any adjustments to the terms and conditions of this
Agreement proposed in writing by Parent, the Acquisition Proposal continues to
constitute a Superior Proposal, (vi) there has not been any material breach of
this Section 5.2 by the Company or any of its Representatives, (vii) the Company
shall have delivered to Parent (1) a written notice of termination of this
Agreement pursuant to this Section 5.2(f) and (2) a wire transfer of immediately
available funds in the amount of the Termination Fee and the Reimbursable
Expenses, and (viii) immediately following and conditioned on the payment of the
Termination Fee and the Reimbursable Expenses pursuant to subclause (2) above,
the Company enters into the Acquisition Agreement with respect to the Superior
Proposal for which it has complied with the procedures set forth in this
Section 5.2.

 

(g)           The Company shall not take any action to (i) exempt any Person
(other than Parent, Merger Sub and their respective Affiliates) from the
restrictions on “business combinations” contained in Section 912 of the NYBCL
(or any similar provision of any other Law) or otherwise cause such restrictions
not to apply or (ii) exempt any Person (other than Parent, Merger Sub and their
respective Affiliates) from the provisions on “control share acquisitions”
contained in any takeover Law or otherwise cause such restrictions not to apply,
or agree to do any of the foregoing, in each case unless such actions are taken
substantially concurrently with a termination of this Agreement pursuant to
Section 5.2(f).

 

47

--------------------------------------------------------------------------------


 

(h)           Nothing contained in this Agreement shall prohibit the Company or
the Board of Directors of the Company from taking and disclosing to its
stockholders a position contemplated by Rule 14e-2(a) promulgated under the
Exchange Act or making any “stop, look and listen” communication to the Company
Stockholders pursuant to Rule 14d-9(f) promulgated under the Exchange Act, if in
either case, in the good faith judgment of the Board of Directors of the
Company, after considering the advice of outside counsel to the Company, the
failure to take such action would be inconsistent with the Board of Directors’
fiduciary duties to the Company’s stockholders under applicable Law.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

Section 6.1             Notification of Certain Matters.  The Company shall give
prompt notice to Parent of (a) the occurrence or non-occurrence of any event
whose occurrence or non-occurrence, as the case may be, could reasonably be
expected to (i) cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate as of the date hereof or as of such
date (except for any representation or warranty that is expressly made as of a
specified date, in which case as of such specified date) or (ii) cause any of
the conditions to the Merger set forth in ARTICLE VII to not be satisfied at the
Effective Time and (b) any notice of, or other communication relating to, a
default or event which, with notice or lapse of time or both, would become a
default, received by the Company subsequent to the date of this Agreement and
prior to the Effective Time, under any Material Contract or any Contract entered
into after the date of this Agreement that if in effect on the date of this
Agreement would be a Material Contract, to which the Company or any Subsidiary
of the Company is a party or is subject. The Company, on the one hand, and
Parent, on the other hand, shall give prompt written notice to the other party
of any notice or other communication from any third party alleging that the
consent of such third party is or may be required in connection with the
transactions contemplated hereby (including to avoid any termination or
acceleration as a result of the Transactions).  Notwithstanding anything in this
Agreement to the contrary, no such notification shall affect the
representations, warranties or covenants of the parties or the conditions to the
obligations of the parties hereunder.  The Company and Parent shall, to the
extent permitted by Law, promptly provide the other with copies of all filings
made by such party with any Governmental Entity in connection with this
Agreement and the transactions contemplated by this Agreement, other than, with
respect to Parent, the portions of such filing that include confidential or
proprietary information not directly related to the transactions contemplated by
this Agreement.

 

Section 6.2             Access; Confidentiality.  Subject to the restrictions
imposed by applicable antitrust or competition Laws, from the date of this
Agreement until the Effective Time, the Company shall afford to the officers,
employees, accountants, counsel, and other Representatives of Parent and Merger
Sub, reasonable access, during normal business hours to all of its and its
Subsidiaries’ officers, employees, agents, properties, books, contracts and
records and, during such period, the Company shall furnish promptly to Parent
and Merger Sub all other information concerning its business, properties and
personnel as Parent or Merger Sub may reasonably request.  Prior to the
Effective Time, Parent and Merger Sub will hold any

 

48

--------------------------------------------------------------------------------


 

information obtained pursuant to this Section 6.2 in accordance with the terms
of the Confidentiality Agreement.

 

Section 6.3             Publicity.  Each of Parent and the Company shall consult
with the other regarding their initial press releases with respect to the
execution of this Agreement.  Thereafter, so long as this Agreement is in
effect, neither the Company nor Parent, nor any of their respective Affiliates,
shall issue any press release, announcement or other oral or written external
communication with respect to the Transactions, this Agreement or any other
party hereto without the prior consent of the other party (such consent not to
be unreasonably withheld), except such press release, announcement or
communication as is required by Law or the rules of a national securities
exchange, in which case the party required to make the release, announcement or
communication shall use its reasonable best efforts to provide the other party
with a reasonable opportunity to review and comment on such release,
announcement or communication in advance of its issuance.

 

Section 6.4             Proxy Statement.  The Company covenants and agrees that:
(a) the Proxy Statement (and the letter to stockholders, notice of meeting and
form of proxy included therewith) will not, at the time that the Proxy Statement
or any amendment or supplement thereto is filed with the SEC or is first mailed
to the stockholders of the Company, at the time of the Company Stockholders’
Meeting and at the Effective Time, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading; and (b) the Proxy
Statement (and the letter to stockholders, notice of meeting and form of proxy
included therewith) will comply in all material respects with the provisions of
applicable federal securities Laws.  Notwithstanding the foregoing, the Company
makes no covenant, representation or warranty with respect to statements made in
the Proxy Statement (and the letter to stockholders, notice of meeting and form
of proxy included therewith), if any, based on information furnished in writing
by Parent or Merger Sub for inclusion therein.  Parent covenants and agrees that
none of the information supplied by Parent or Merger Sub in writing expressly
for inclusion in the Proxy Statement will, at the time that the Proxy Statement
is filed with the SEC or is first mailed to stockholders of the Company, at the
time of the Company Stockholders’ Meeting and at the Effective Time, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they are made, not misleading.

 

Section 6.5             Insurance and Indemnification.

 

(a)           The Surviving Corporation’s certificate of incorporation and
bylaws shall contain provisions no less favorable with respect to exculpation
from liabilities and indemnification of individuals who were directors or
officers of the Company at or prior to the Effective Time for or in respect of
acts or omissions of such individuals that occurred prior to the Effective Time
than the provisions set forth in the certificate of incorporation and bylaws of
the Company as of the date hereof, which provisions shall not be amended,
repealed or otherwise modified for a period of six years from the Effective Time
in any manner that would affect adversely the rights of such individuals with
respect to periods prior to the Effective Time, unless such modification shall
be required by Law.

 

49

--------------------------------------------------------------------------------


 

(b)           From and after the Effective Time, the Surviving Corporation shall
honor (and Parent shall cause the Surviving Corporation to honor) all
obligations of the Surviving Corporation under its certificate of incorporation
and bylaws to indemnify individuals who were directors and officers of the
Company at or prior to the Effective Time for or in respect of acts or omissions
of such individuals that occurred prior to the Effective Time.

 

(c)           Provided the premium is not more than $360,000, the Company shall
purchase, by the Effective Time, tail policies for the officers’ and directors’
liability insurance, which tail policies shall be effective for a period from at
least the Effective Time, through and including the date six years after the
Effective Time with respect to claims arising from facts or events that existed
or occurred prior to such period.

 

(d)           From and after the Effective Time (but not prior thereto), the
provisions of Section 6.5(a), Section 6.5(b) and Section 6.5(c) are intended to
be for the benefit of, and will be enforceable by, each individual who was a
director or officer of the Company at or prior to the Effective Time and his or
her heirs.

 

Section 6.6             Further Action; Reasonable Best Efforts.

 

(a)           Subject to the terms and conditions of this Agreement, Parent,
Merger Sub and the Company agree to use their respective reasonable best efforts
to (i) make promptly any required submissions under applicable antitrust or
competition Laws with respect to the Transactions and (ii) take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws and regulations to consummate and make
effective the Transactions as promptly as practicable including using their
respective reasonable best efforts to obtain any requisite approvals, consents,
authorizations, orders, exemptions or waivers by any third Person or
Governmental Entity in connection with the Transactions and to fulfill the
conditions to the Merger.  If at any time after the Effective Time, any further
action is necessary or desirable to carry out the purposes of this Agreement,
the proper officers and directors of each party hereto shall use their
respective reasonable best efforts to take all such action.

 

(b)           Each of the parties hereto agrees to cooperate and use its
reasonable best efforts to vigorously contest and resist any action, including
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that restricts, prevents or
prohibits consummation of the Transactions, including, without limitation, by
vigorously pursuing all available avenues of administrative and judicial appeal.

 

(c)           In no event shall Parent or Merger Sub be obligated pursuant to
this Agreement to divest or hold separate any assets or to take or commit to
take any action that which would be reasonably likely to (i) adversely impact in
any material respect the benefits expected to be derived by Parent, as
determined by Parent, as a result of the Transactions or (ii)

 

50

--------------------------------------------------------------------------------


 

impose material limitations on Parent’s ownership or operation (or that of any
of Parent’s Subsidiaries or Affiliates) of all or a material portion of the
Company’s business or assets.

 

(d)           The Company shall use its reasonable best efforts to take all
actions and to do or cause to be done all things necessary, proper or advisable
under applicable Law for the Company and its Subsidiaries to continue to conduct
the management business of the Company and its Subsidiaries in Egypt as
currently conducted without penalty, sanction or damage to reputation.

 

(e)           The Company agrees to reasonably cooperate with Parent in the
planning of and preparation for the Reorganizations so that the Reorganizations
can be completed on the same Business Day as the Effective Time; provided,
however, that (i) the Company shall not be obligated to irrevocably commit to
any action prior to the Effective Time, and (ii) Parent shall reimburse the
Company for its reasonable out-of-pocket expenses it incurs pursuant to this
Section 6.6(e) at the request of Parent.

 

Section 6.7             State Takeover Laws.  If any state takeover statute is,
becomes or is deemed to become applicable to the Company or the Transactions,
then the Board of Directors of the Company shall take all actions necessary to
render such statute inapplicable to the foregoing.

 

Section 6.8             Stockholder Litigation.  The Company shall give Parent
the opportunity to participate, at Parent’s expense, in the defense or
settlement of any stockholder Litigation against the Company and/or its
directors or officers relating to the Transactions, whether commenced prior to
or after the execution and delivery of this Agreement.  The Company agrees that
it shall not settle or offer to settle any Litigation commenced prior to or
after the date of this Agreement against the Company or any of its directors or
executive officers by any stockholder of the Company relating to this Agreement,
the Merger, any other transaction contemplated hereby or otherwise, without the
prior written consent of Parent.

 

Section 6.9             Financial Information.  During the period prior to the
Effective Time, the Company shall provide to Parent monthly profit and loss
statements for the Company and each of the Owned Real Properties and the Leased
Real Properties no later than 15 calendar days following the end of each fiscal
month.

 

Section 6.10           Company SEC Documents.  From the date of this Agreement
to the Effective Time, the Company shall timely file with the SEC all Company
SEC Documents required to be filed by it under the Exchange Act or the
Securities Act.  As of its filing date, or if amended after the date of this
Agreement, as of the date of the last such amendment, each such Company SEC
Document shall fully comply with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be.  As of its filing date or, if
amended after the date of this Agreement, as of the date of the last such
amendment, each such Company SEC Document filed pursuant to the Exchange Act
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  All of the Financial Statements included in the Company
SEC Documents filed

 

51

--------------------------------------------------------------------------------


 

after the date of this Agreement (i) shall comply in all material respects with
the applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, (ii) shall be prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto), and (iii) shall fairly
present in all material respects the financial position and the results of
operations and cash flows in accordance with GAAP (subject, in the case of
unaudited interim financial statements, to normal and recurring year-end
adjustments, in each case as permitted by GAAP and the applicable rules and
regulations promulgated by the SEC) of the Company as of the times and for the
periods referred to therein.

 

Section 6.11                                Compensation Arrangements; 401(k);
Section 16.

 

(a)                                  Except to the extent necessary to avoid the
duplication of benefits, Parent shall recognize the service of each individual
who is employed by the Company or any Subsidiary immediately before the
Effective Time (each, a “Continuing Employee”) prior to the Effective Time as if
such service had been performed with Parent or its Affiliates for purposes of
eligibility to participate in, level of benefits under and vesting under any
employee benefit plans and programs of Parent or its ERISA Affiliates in which
the Continuing Employee participates after the Effective Time.  With respect to
any welfare plan maintained by Parent or its Affiliates in which Continuing
Employees are eligible to participate after the Effective Time, Parent shall use
reasonable best efforts to (i) waive all limitations as to preexisting
conditions and exclusions with respect to participation and coverage
requirements applicable to such employees to the extent such conditions and
exclusions were satisfied or did not apply to such employees under the welfare
plans maintained by the Company or its Affiliates prior to the Effective Time
and (ii) provide each Continuing Employee with credit for any deductibles paid
prior to the Effective Time in satisfying any analogous deductible to the extent
applicable under any such plan in which the Continuing Employee commenced
participation during a plan year.

 

(b)                                 If directed in writing by Parent at least
five Business Days prior to the initial scheduled Closing Date, the Board of
Directors of the Company will authorize the termination of any and all Benefit
Plans intended to qualify as a qualified cash or deferred arrangement under
Section 401(k) of the Code, effective no later than the day immediately
preceding the date the Company becomes a member of the same Controlled Group of
Corporations (as defined in Section 414(b) of the Code) as Parent.  The Company
shall provide Parent evidence that such resolutions to terminate the
401(k) plan(s) of the Company have been adopted by the Board of Directors of the
Company.  The form and substance of such resolutions shall be subject to the
reasonable approval of Parent.  The Company shall use its reasonable best
efforts to take such other actions in furtherance of terminating any such
401(k) plans as Parent may reasonably request.  Immediately prior to such
termination, the Company will make (or cause to be made) all necessary payments
to fund the contributions (i) necessary or required to maintain the
tax-qualified status of any such 401(k) Plan, (ii) for elective deferrals made
pursuant to any such 401(k) Plan for the period prior to termination, and
(iii) for employer matching contributions (if any) for the period prior to
termination.

 

52

--------------------------------------------------------------------------------


 

(c)                                  Prior to the Effective Time, the Company
shall take all such actions as may be required (if any) to cause any
dispositions of Shares (including derivative securities with respect to Shares)
resulting from the transactions contemplated by this Agreement by each
individual who is subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to the Company, to be exempt under Rule 16b-3
promulgated under the Exchange Act, such steps to be taken in accordance with
the No-Action Letter dated January 12, 1999, issued by the SEC to Skadden, Arps,
Slate, Meagher & Flom LLP.

 

(d)                                 Promptly (but in any event within five
Business Days) following the Effective Time, Parent shall adopt a Benefit Plan
for the Continuing Employees listed on Section 6.11(d) of the Company Disclosure
Schedule in the form attached hereto as Exhibit B (the “Employee Retention
Plan”).

 

(e)                                  Promptly (but in any event within five
Business Days) following the Effective Time, Parent shall contribute $2,500,000
to the Sonesta International Hotels Corporation Pension Plan, as amended and
restated effective as of January 1, 2008 and as further amended through
Amendment 6, executed December 20, 2010.

 

(f)                                    Nothing contained in this Agreement shall
limit the right of Parent or any of its Affiliates to terminate the employment
of any employee of the Company or its Subsidiaries or amend, terminate or
otherwise modify any benefit plan following the Closing Date or shall be
construed as an amendment to any Benefit Plan.  The provisions contained in this
Section 6.11 are included for the sole benefit of the Company and Parent and
nothing in this Section 6.11, whether express or implied, shall create any third
party beneficiary or other rights (i) in any other Person, including, without
limitation, any current or former employees, any participant in any Benefit
Plan, or any dependent or beneficiary thereof, or (ii) to continued employment
with the Company, Parent, or any of their respective Affiliates.

 

Section 6.12                                Funding.

 

(a)                                  Each of Parent and Merger Sub shall use
their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to arrange and obtain the proceeds of the Funding on the terms and
conditions contemplated by the Funding Agreements, including using their
respective reasonable best efforts (i) to satisfy all conditions and covenants
set forth in the Funding Agreements that are applicable to Parent or Merger Sub
and that are within their respective control, and (ii) provided the conditions
to Parent’s and Merger Sub’s obligations to effect the Merger set forth in
ARTICLE VII, the conditions to funding of the Equity Financing set forth in the
Equity Commitment Agreement and the conditions to advance of the Purchase
Funding set forth in the HPT Purchase Agreement are satisfied (or any such
condition set forth in ARTICLE VII which is not so satisfied is waived in
writing by Parent and Merger Sub, any condition to funding not so satisfied is
waived in writing by the Investors and any condition to the advance of the
Purchase Funding under the HPT Purchase Agreement not so satisfied is waived in
writing

 

53

--------------------------------------------------------------------------------


 

by HPT), cause HPT to advance the Purchase Funding and the Investors to fund the
Equity Financing (with respect to amounts required to consummate the Merger).

 

(b)                                 Parent shall not agree to any amendments or
modifications to, or grant any waivers of, any condition or other provision
under any Funding Agreement without the prior written consent of the Company
(such consent not to be unreasonably withheld, delayed or conditioned) if such
amendments, modifications or waivers would (i) reduce the aggregate amount of
the Funding (unless the Equity Financing or Purchase Funding, as the case may
be, is increased by an amount corresponding to such reduction) or (ii) impose
new or additional conditions that would reasonably be expected to (A) prevent or
materially delay the ability of Parent or Merger Sub to consummate the Merger or
(B) adversely impact the ability of Parent or Merger Sub to enforce its rights
against HPT under the HPT Purchase Agreement or the Investors under the Equity
Commitment Agreement.  Parent shall not release or consent to the termination of
the obligations of HPT under the HPT Purchase Agreement or the Investors under
the Equity Commitment Agreement.

 

Section 6.13                                Use of Sonesta Name.  The Company
hereby consents to Parent’s change of its name to “Sonesta Acquisition Corp.”
and agrees to provide to Parent any consent required for Parent to register such
name with the State Department of Assessments and Taxation of Maryland provided
that upon termination of this Agreement in accordance with its terms, Parent
shall forthwith change its name so as not to include the word “Sonesta.”

 

Section 6.14                                Tax Matters.  No later than one
(1) week prior to the Closing Date, with respect to each Subsidiary of the
Company (other than Charterhouse of Cambridge) that has an excess loss account
set forth on Section 3.14(m) of the Company Disclosure Schedule, the Company
shall either (i) liquidate or merge such Subsidiary out of existence in a manner
that eliminates the excess loss account (but does not trigger or restore into
income any excess loss account) or (ii) contribute sufficient assets (which, for
the avoidance of doubt, may include an intercompany receivable) to such
Subsidiary to eliminate any excess loss account in such Subsidiary from and
after the contribution and through the Closing (assuming, for this purpose, that
the Closing shall take place no later than March 31, 2012).  At least three days
in advance of implementing the foregoing, the Company shall provide to Parent
documents intended to effect the foregoing for Parent’s reasonable review and
comment.

 

ARTICLE VII

 

CONDITIONS

 

Section 7.1                                      Conditions to Each Party’s
Obligations to Effect the Merger.  The respective obligations of each party to
effect the Merger shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions, any and all of which (other
than Section 7.1(a)) may be waived in whole or in part by Parent, Merger Sub and
the Company, as the case may be, to the extent permitted by applicable Law:

 

54

--------------------------------------------------------------------------------


 

(a)                                  the Company Stockholder Approval shall have
been obtained, in accordance with the requirements of the certificate of
incorporation and the bylaws of the Company, and the NYBCL; and

 

(b)                                 (i) no order, injunction or decree issued by
any Governmental Entity of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Merger or any of the other
transactions contemplated by this Agreement shall be in effect and (ii) no
statute, rule, regulation, order, injunction or decree shall have been enacted,
entered, promulgated or enforced by any Governmental Entity that prohibits or
makes illegal consummation of the Merger.

 

Section 7.2                                      Conditions to the Obligations
of Parent and Merger Sub to Effect the Merger.  The obligation of Parent and
Merger Sub to effect the Merger shall be subject to the satisfaction on or prior
to the Closing Date of each of the following conditions, any and all of which
may be waived in whole or in part by Parent and Merger Sub, as the case may be,
to the extent permitted by applicable Law:

 

(a)                                  there shall not be threatened or pending
any suit, action or proceeding by any Governmental Entity against Merger Sub,
Parent or the Company seeking to restrain or prohibit Parent’s or Merger Sub’s
ownership or operation (or that of any of their respective Subsidiaries or
Affiliates) of all or a material portion of their or the Company’s businesses or
assets (determined on a consolidated basis), or to compel Parent or Merger Sub
or their respective Subsidiaries and Affiliates to dispose of or hold separate
any material portion of the business or assets of the Company, Parent or
Parent’s Subsidiaries (determined on a consolidated basis);

 

(b)                                 (i) there shall not be any statute, rule,
regulation, judgment, order or injunction enacted, entered, enforced,
promulgated or deemed applicable to the Merger and (ii) no other action shall be
taken that is reasonably likely to result, directly or indirectly, in any of the
consequences referred to in Section 7.2(a) above;

 

(c)                                  (i) the representations and warranties of
the Company set forth in Section 3.1(a), the second and third sentence of
Section 3.2, Section 3.3(a), Section 3.4, Section 3.5, Section 3.7(a) and the
fourth and fifth sentence of Section 3.8(a) of this Agreement shall be true and
correct in all respects both as of the date hereof and as of the Closing Date as
though made on and as of the Closing Date (except for any representation or
warranty that is expressly made as of a specified date, in which case as of such
specified date), and (ii) all other representations and warranties of the
Company contained in this Agreement (other than in Section 2.3) shall be true
and correct in all respects both as of the date hereof and as of the Closing
Date as though made on and as of the Closing Date (except for any representation
or warranty that is expressly made as of a specified date, in which case as of
such specified date), except in the case of this clause (ii) where the failure
of any such representations and warranties to be true and correct in all
respects, without giving effect to any limitation as to “materiality” or

 

55

--------------------------------------------------------------------------------


 

“material adverse effect” set forth herein, has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect;

 

(d)                                 (i) the Company shall not have breached or
failed to perform or to comply with, in any material respect, any agreement or
covenant required to be performed or complied with by it under this Agreement
(other than in Section 2.3) on or prior to the Closing Date or (ii) any such
breach or failure shall have been cured to the reasonable satisfaction of Parent
and Merger Sub;

 

(e)                                  (i) any required approval or consent under
any antitrust, competition or merger control Laws applicable to the transactions
contemplated by this Agreement shall have been obtained and (ii) there shall not
be any pending or threatened further action or investigation, whether formal or
informal, with respect to any such approval or consent;

 

(f)                                    no Company Material Adverse Effect shall
have arisen or occurred after the execution and delivery of this Agreement that
is continuing;

 

(g)                                 the Company shall have delivered to Parent
an executed election on Internal Revenue Service Form 8832 to treat Charterhouse
of Cambridge as disregarded as a separate entity from the Company, such election
being effective at least one day prior to the Effective Time, which election
shall not be filed until after the Effective Time; and

 

(h)                                 the Company shall have delivered a
certificate, validly executed for and on behalf of the Company and in its name
by the Chairman, Chief Executive Officer and Vice President and Treasurer of the
Company, to Parent certifying the satisfaction of the conditions set forth in
Section 7.2(c), Section 7.2(d) and Section 7.2(f).

 

Section 7.3                                      Conditions to the Obligation of
the Company to Effect the Merger. The obligation of the Company to effect the
Merger shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions, any and all of which may be waived in whole or
in part by the Company, as the case may be, to the extent permitted by
applicable Law:

 

(a)                                  the representations and warranties of
Parent and Merger Sub contained in this Agreement shall be true and correct in
all respects both as of the date hereof and as of the Closing Date as though
made on and as of the Closing Date (except for any representation or warranty
that is expressly made as of a specified date, in which case as of such
specified date), except where the failure of such representations and warranties
to be true and correct in all respects, individually or in the aggregate, has
not had, and would not reasonably be expected to have, any material adverse
effect on the ability of Parent or Merger Sub to consummate the Merger;

 

56

--------------------------------------------------------------------------------


 

(b)                                 (i) Parent and Merger Sub shall not have
breached or failed to perform or to comply with, in any material respect, any
other agreement or covenant required to be performed or complied with by them
under this Agreement on or prior to the Closing Date or (ii) any such breach or
failure shall have been cured to the reasonable satisfaction of the Company; and

 

(c)                                  Parent shall have delivered a certificate,
validly executed for and on behalf of the Company and in its name by an officer
of Parent, to the Company certifying the satisfaction of the conditions set
forth in Section 7.3(a) and Section 7.3(b).

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1                                      Termination.  This Agreement
may be terminated and the Transactions may be abandoned at any time before the
Effective Time, whether before or after receipt of the Company Stockholder
Approval:

 

(a)                                  By mutual written consent of Parent, Merger
Sub and the Company; or

 

(b)                                 By either Parent or the Company if:

 

(i)                                     a court of competent jurisdiction or
other Governmental Entity shall have issued a final and nonappealable Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting any of the Transactions which shall have become final and
nonappealable; provided, however, that the party seeking to terminate this
Agreement pursuant to this Section 8.1(b)(i) shall have used its reasonable best
efforts to remove such Order or to reverse such action; or

 

(ii)                                  the Merger shall not have been consummated
by April 30, 2012 (the “Outside Date”); provided, however, that the right to
terminate this Agreement pursuant to clause (ii) of this Section 8.1(b) shall
not be available to any party whose failure to fulfill any obligation under this
Agreement or the failure of whose representations and warranties to be true has
been the principal cause of, or principally resulted in, the failure of any such
condition; or

 

(iii)                               the Company Stockholder Approval shall not
have been obtained at the Company Stockholders’ Meeting duly convened therefor
or any adjournment or postponement thereof at which a vote on adoption of this
Agreement was taken; or

 

57

--------------------------------------------------------------------------------


 

(c)                                  By Parent if:

 

(i)                                     (A) an Adverse Recommendation Change
shall have occurred or (B) the Board of Directors of the Company shall have
failed to publicly confirm the Company Board Recommendation within four Business
Days of a written request by Parent that it do so; or

 

(ii)                                  the Company shall have breached any
representation, warranty, covenant or other agreement contained in this
Agreement which (A) would give rise to the failure of any condition set forth in
ARTICLE VII and (B) cannot be or has not been cured within the earlier of
(1) fifteen days after the giving of written notice to the Company and (2) the
Outside Date; or

 

(iii)                               the Company shall have materially violated
or breached any of its obligations under Section 5.2; or

 

(d)                                 By the Company:

 

(i)                                     pursuant to and in compliance with
Section 5.2(f); or

 

(ii)                                  if Parent or Merger Sub shall have
breached any representation, warranty, covenant or other agreement contained in
this Agreement and such breach cannot be or has not been cured within the
earlier of (1) fifteen days after the giving of written notice to Parent and
(2) the Outside Date, except for any such breach which, individually or in the
aggregate, has not had, and would not reasonably be expected to have, a material
adverse effect on the ability of Parent and Merger Sub to perform their
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement.

 

Section 8.2                                      Notice of Termination; Effect
of Termination.

 

(a)                                  In the event of the termination of this
Agreement as provided in Section 8.1, written notice thereof shall forthwith be
given to the other party or parties specifying the provision of this Agreement
pursuant to which such termination is made, and this Agreement shall forthwith
become null and void (except for the last sentence of Section 6.2, the last
sentence of Section 9.2 and for Section 9.3, Section 9.5 through Section 9.9,
Section 9.11, Section 9.13, Section 9.14, Section 9.15 and this Section 8.2,
which shall survive such termination) and there shall be no liability on the
part of Parent, Merger Sub or the Company, except (i) as set forth in this
Section 8.2, and (ii) nothing herein shall relieve Parent, Merger Sub or the
Company from liability for its fraud or willful and material breach of this
Agreement but such liability shall be subject to the Damages Cap.

 

58

--------------------------------------------------------------------------------


 

(b)                                 If:

 

(i)                                     Parent shall have terminated this
Agreement pursuant to Section 8.1(c)(i); or

 

(ii)                                  Parent shall have terminated this
Agreement pursuant to Section 8.1(c)(iii) as a result of a willful breach of
Section 5.2; or

 

(iii)                               the Company shall have terminated this
Agreement pursuant to Section 8.1(d)(i); or

 

(iv)                              (A) either Parent or the Company shall have
terminated this Agreement pursuant to Section 8.1(b)(ii) or
Section 8.1(b)(iii) or Parent shall have terminated this Agreement pursuant
Section 8.1(c)(ii) or Section 8.1(c)(iii), (B) prior to termination of this
Agreement pursuant to Section 8.1(b)(ii), Section 8.1(b)(iii),
Section 8.1(c)(ii) or Section 8.1(c)(iii), a Person shall have made an
Acquisition Proposal or expressed any interest publicly or to the Company with
respect to the making of an Acquisition Proposal, and (C) either (1) within 12
months after any such termination, the Company enters into a definitive
agreement with respect to an Acquisition Proposal (whether or not such
Acquisition Proposal was made prior to the termination of this Agreement) and in
the case of a termination by Parent pursuant to Section 8.1(b)(ii) or
Section 8.1(b)(iii), the transaction contemplated by such Acquisition Proposal
(or an amended version thereof) is consummated (whether such consummation is
within such 12 months or thereafter), or (2) within 12 months after any such
termination, an Acquisition Proposal is consummated (whether or not such
Acquisition Proposal was made prior to the termination of this Agreement);

 

then the Company shall pay to Parent a termination fee of $4,000,000 (the
“Termination Fee”), plus (to the extent not already paid pursuant to
Section 8.2(c)) an amount equal to Parent’s out-of-pocket fees and expenses
(including, without limitation, legal, investment banking, accounting, banking
and consulting fees and expenses) incurred by Parent and Merger Sub in
connection with the due diligence investigation, the Merger, this Agreement and
the consummation of the Transactions contemplated hereby (subject to reasonable
documentation), but not in excess of $500,000 (the “Reimbursable Expenses”)
(A) concurrently with such termination in the case of a termination pursuant to
Section 8.1(d)(i), (B) within one Business Days after such termination in the
case of a termination pursuant to Section 8.1(c)(i) or a termination pursuant to
Section 8.1(c)(iii) as a result of a willful breach of Section 5.2, (C) upon the
earlier of the entry into an agreement with respect to an Acquisition Proposal
or the consummation of an Acquisition Proposal in the case of a termination by
the Company pursuant to Section 8.1(b)(ii) or Section 8.1(b)(iii) or a
termination pursuant to Section 8.1(c)(ii) or Section 8.1(c)(iii) (not required
to be paid earlier under subclause (B)), and upon consummation of an Acquisition
Proposal in the case of a termination by Parent pursuant to
Section 8.1(b)(ii) or Section 8.1(b)(iii).  The Termination Fee and Reimbursable
Expenses shall be paid by wire transfer of immediately available funds to

 

59

--------------------------------------------------------------------------------


 

such account as Parent may designate in writing to the Company.  Each of Parent,
Merger Sub and the Company agree that, in the circumstances in which the
Termination Fee becomes payable, the payment of the Termination Fee and the
Reimbursable Expenses in accordance with this Agreement, (A) constitutes
liquidated damages, (B) subject to Section 8.2(a) and Section 9.9, is the sole
and exclusive remedy available to Parent and Merger Sub and (C) is not a
penalty, but rather a reasonable amount that will compensate Parent and Merger
Sub for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated hereby.

 

(c)                                  If Parent shall have terminated this
Agreement pursuant Section 8.1(c)(ii) or Section 8.1(c)(iii), then the Company
shall pay to Parent an amount equal to the Reimbursable Expenses as promptly as
possible, but in any event within two Business Days after Parent or Merger Sub’s
delivery of an invoice therefor (with reasonable documentation of such
expenses).  The payment of Reimbursable Expenses pursuant to this
Section 8.2(c) shall not relieve the Company from any obligation to pay the
applicable Termination Fee pursuant to Section 8.2(b).

 

(d)                                 If the Company shall have terminated this
Agreement pursuant to Section 8.1(d)(ii), then Parent shall pay to the Company
an amount equal to the Company’s out-of-pocket fees and expenses (including,
without limitation, legal, investment banking, accounting, banking and
consulting fees and expenses) incurred by the Company in connection with the
Merger, this Agreement and the consummation of the Transactions contemplated
hereby (subject to reasonable documentation), but not in excess of $500,000 as
promptly as possible, but in any event within two Business Days after the
Company’s delivery of an invoice therefor (with reasonable documentation of such
expenses).

 

(e)                                  The parties hereto acknowledge and agree
that (i) none of HPT or any of its Subsidiaries or any of their respective
former, current or future shareholders, directors, trustees, officers or
Affiliates (collectively, the “HPT Related Persons”) shall have any liability to
the Company or any other Person, whether in contract, tort or some other theory
of liability, for any claim, action or proceeding arising out of or related to
the HPT Purchase Agreement, this Agreement or the transactions contemplated by
the HPT Purchase Agreement or this Agreement, or any breach or failure to
perform hereunder or thereunder, except as and to the extent expressly provided
for in the HPT Purchase Agreement; and (ii) the Investors shall have no
liability to the Company or any other Person, whether in contract, tort or some
other theory of liability, for any claim, action or proceeding arising out of or
related to the Equity Commitment Agreement, this Agreement or the transactions
contemplated by the Equity Commitment Agreement or this Agreement, or any breach
or failure to perform hereunder or thereunder, except as and to the extent
expressly provided for in the Equity Commitment Agreement.  For the avoidance of
doubt, (i) in no event shall the Company or its stockholders be entitled to
monetary damages in excess of an aggregate of $8,500,000 (the “Damages Cap”),
inclusive of amounts payable pursuant to Section 8.2(d), and (ii) while prior to
the termination of this Agreement, the Company may pursue both a grant of
specific performance in accordance with Section 9.9 and monetary

 

60

--------------------------------------------------------------------------------


 

damages, under no circumstances shall the Company be entitled to receive both a
grant of specific performance and monetary damages.  The provisions of this
Section 8.2(e) are intended to be for the benefit of the HPT Related Persons and
the Investors.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                      Amendment and Modification. 
Subject to applicable Law and the provisions of this Agreement, this Agreement
may be amended by the parties hereto at any time prior to the Effective Time,
whether before or after the receipt of Company Stockholder Approval; provided,
however, that, after the receipt of Company Stockholder Approval, no amendment
may be made which by Law or any applicable rule or regulation of any stock
exchange requires the further approval of the stockholders of the Company
without such further approval.  This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

Section 9.2                                      Non-survival; Investigation. 
None of the representations, warranties, covenants and agreements in this
Agreement or in any instrument delivered pursuant to this Agreement, including
any rights arising out of any breach of such representations, warranties,
covenants and agreements, shall survive the Effective Time, except for (i) those
covenants and agreements contained herein that by their terms are to be
performed in whole or in part after the Effective Time, including those
covenants and agreements contained in Section 6.11(d) and Section 6.11(e), and
(ii) this ARTICLE IX.  No investigation by and of any party or its
Representatives shall affect the representations, warranties, covenants,
agreements, rights or remedies of the parties set forth herein.

 

Section 9.3                                      Expenses.  Except as set forth
in Section 8.2(b), Section 8.2(c) and Section 8.2(d), all fees, costs and
expenses incurred in connection with this Agreement and the Transactions shall
be paid by the party incurring such fees, costs and expenses.

 

Section 9.4                                      Certain Definitions.  As used
in this Agreement, the following terms shall have the meanings indicated below.

 

“Acquisition Proposal” means (i) any bona fide proposal made by any Person
(other than Parent, Merger Sub or any Affiliate thereof) relating to any direct
or indirect acquisition or purchase of 20% or more of the assets or business of
the Company and its Subsidiaries, taken as a whole, or of 20% or more of any
class of equity securities of the Company, (ii) any tender offer or exchange
offer involving any class of equity securities of the Company, (iii) any merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Company (or any Subsidiary or Subsidiaries
which constitute 20% or more of the assets or business of the Company and its
Subsidiaries, taken as a whole), or (iv) any other transaction, or series of
related transactions, similar to any of the foregoing with respect to the
Company, in each case other than any Transactions to be effected pursuant to
this Agreement.

 

61

--------------------------------------------------------------------------------


 

“Business Day” shall mean a day other than Saturday or Sunday and on which
commercial banks are open for business in Boston, Massachusetts.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company IP” shall mean the Company Licensed IP and the Company Owned IP.

 

“Company Licensed IP” shall mean all Intellectual Property owned or controlled
by a third Person and licensed to the Company or any Subsidiary of the Company.

 

“Company Owned IP” shall mean any Intellectual Property in which the Company or
any Subsidiary of the Company has any ownership interest, whether singly,
jointly or otherwise.

 

“Encumbrances” shall mean any liens, charges, security interests, options,
claims, mortgages, pledges, or other encumbrances and restrictions of any nature
whatsoever.

 

“Equity Commitment Agreement” shall mean the commitment letter, dated as of the
date hereof, executed by the Investors and Parent.

 

“Funding Agreements” shall mean the Equity Commitment Agreement and the HPT
Purchase Agreement.

 

“Intellectual Property” means all intellectual property and proprietary rights
of any kind, including those arising from or in respect of the following
throughout the world:  (i) all patents and industrial designs, including,
without limitation, any continuations, divisionals, continuations-in-part,
renewals, reissues, re-examinations, substitutions, extensions and applications
for any of the foregoing; (ii) all trade secrets and other confidential or
proprietary information, technology, know-how, inventions, processes, formulae,
algorithms, models and methodologies; (iii) all copyrights, including without
limitation moral rights and rights of attribution and integrity, copyrights in
software and in the content contained on any Internet site, copyrights in works
of art, and registrations and applications for any of the foregoing; (iv) all
computer programs (whether in source code or object code form), databases,
compilations and data, and all documentation related to any of the foregoing;
(v) all trademarks, service marks, corporate names, trade names, domain names,
logos, slogans, trade dress and other similar designations of source or origin
and general intangibles of like nature, together with the goodwill of the
business symbolized by any of the foregoing, registrations and applications
relating to any of the foregoing; (vi) all rights of publicity, privacy and
rights to personal information; and (vii) all rights in the foregoing and in
other similar intangible assets.

 

62

--------------------------------------------------------------------------------


 

“IP Contracts” means all Contracts under which the Company or any of its
Subsidiaries has obtained or granted any right, title or interest in or to, or
which by their terms expressly restrict the Company or any of its Subsidiaries
with respect to, any Intellectual Property, including all (i) licenses, consents
to use, non-assertion agreements and coexistence agreements concerning
Intellectual Property, and (ii) employee assignment agreements, nondisclosure
agreements, consulting agreements, material transfer agreements and evaluation
agreements with respect to any Intellectual Property.

 

“Investors” shall mean the stockholders of Parent.

 

“knowledge” of any Person which is not an individual means the actual knowledge,
after due inquiry, of such Person’s and its Subsidiaries’ officers and
directors.

 

“Law” shall mean with respect to any Person, any federal, state, foreign, local,
municipal or other law, statute, constitution, principle of common law,
ordinance, code, permit, rule, regulation, policy, guideline, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity or securities
exchange or securities quotation system, and any orders, writs, injunctions,
binding awards of a court or arbitrator, judgments and decrees applicable to
such Person or its Subsidiaries, their business or any of their respective
assets or properties.

 

“Order” shall mean any writ, judgment, injunction, consent, order, decree,
stipulation, award or executive order of or by any Governmental Entity.

 

“HPT” shall mean Hospitality Properties Trust, a Maryland real estate investment
trust.

 

“HPT Purchase Agreement” shall mean the Purchase Agreement, dated as of the date
hereof, by and among Parent, Merger Sub and HPT.

 

“Reorganizations” shall mean the post-Closing corporate reorganizations of HPT,
Parent, the Surviving Corporation and their respective Subsidiaries as described
in an outline of such reorganizations provided by Parent to the Company prior to
the execution of this Agreement.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended
(including the rules and regulations promulgated thereunder).

 

“Superior Proposal” shall mean any bona fide, written Acquisition Proposal
(except that references in the definition of “Acquisition Proposal” to “20% or
more” shall be

 

63

--------------------------------------------------------------------------------


 

replaced by “100%”) that (a) provides for consideration to be received directly
by holders of all, but not less than all, of the issued and outstanding Shares;
(b) is received by the Company on an unsolicited basis, and in the absence of
any material violation of Section 5.2 by the Company or any of its
Representatives, (c) which the Board of Directors determines in good faith,
after receiving advice from a nationally recognized investment banking firm and
after considering the advice of outside legal counsel, is more favorable to the
holders of the Shares than the Merger (or, if applicable, any written proposal
by Parent to amend the terms of this Agreement) taking into account all the
terms and conditions of such proposal and this Agreement (including the expected
timing and likelihood of consummation, taking into account any governmental,
regulatory and other approval requirements); and (d) which is not conditioned
upon obtaining any financing.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all
taxes, including any interest, penalties, or other additions to tax that may
become payable in respect thereof or in respect of a failure to timely or
accurately file a Tax Return imposed by any Governmental Entity, including,
without limiting the generality of the foregoing, all income taxes, profits
taxes, taxes on gains, alternative minimum taxes, estimated taxes, payroll
taxes, withholding taxes, unemployment insurance taxes, social security taxes,
welfare taxes, disability taxes, severance taxes, taxes on stock, sales taxes,
use taxes, ad valorem taxes, premium taxes, value added taxes, excise taxes,
franchise taxes, gross receipts taxes, margins taxes, business organization
taxes, business license taxes, occupation taxes, real or personal property
taxes, stamp taxes, environmental taxes, transfer taxes, workers’ compensation
taxes, windfall taxes, net worth taxes, and other taxes of the same or of a
similar nature to any of the foregoing.

 

“Tax Return” shall mean any and all returns, reports, information returns,
declarations, statements, certificates, bills, documents, claims for refund, or
other written information of or with respect to any Tax which is supplied to,
required to be supplied to or supplied by any Taxing Authority, including any
and all schedules, attachments, amendments and supplements thereto.

 

“Taxing Authority” means any and all U.S. federal, state, local and non-U.S.
governments, agencies, and political subdivisions of any such government having
jurisdiction over the assessment, determination, collection, imposition or
administration of any Tax.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 9.4 shall have the meanings assigned to such terms in this
Agreement.

 

Section 9.5                                    Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally, telecopied (which is confirmed) or sent by a nationally
recognized overnight courier service, such as Federal Express (providing

 

64

--------------------------------------------------------------------------------


 

proof of delivery), to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

(a)                                if to the Company to:

 

Sonesta International Hotels Corporation
116 Huntington Avenue
Boston, MA 02116
Fax No.:  (617) 421-5423
Attention:  Office of the Treasurer

 

with a copy to:

 

Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Fax No:  (617) 523-1231
Attention:  Stuart M. Cable, Esq. and John T. Haggerty, Esq.

 

(b)                               if to Parent or Merger Sub to:

 

Property Acquisition Corp.
(a/k/a Sonesta Acquisition Corp.)
Suite 300
Two Newton Place
255 Washington Street
Newton, MA  02458
Fax No:  (617) 928-1305
Attention:  Jennifer B. Clark, Esq.

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Beacon Street
Boston, MA 02108
Fax No:  (617) 573-4822
Attention:  Margaret R. Cohen, Esq.

 

Section 9.6                                    Interpretation.  When a reference
is made in this Agreement to Sections, such reference shall be to a Section of
this Agreement unless otherwise indicated.  Whenever the words “include,”
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.”  As used in this Agreement, the term
“Affiliates” shall have the meaning set forth in Rule 12b-2 of the Exchange
Act.  The words describing the singular number shall include the plural and vice
versa.  The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement

 

65

--------------------------------------------------------------------------------


 

shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “or” shall not be exclusive.  Whenever a reference is
made in this Agreement to a document or material having been “furnished” to
Parent, such term means that such document or material has been provided by the
Company to Parent and its Representatives at least two Business Days prior to
the date hereof (i) for review at the Company’s principal executive offices or
(ii) in the virtual data room maintained on behalf of the Company.  Whenever
used in this Agreement, any noun or pronoun shall be deemed to include the
plural as well as the singular and to cover all genders.  The parties have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.  Headings in this
Agreement are for the convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.

 

Section 9.7                                    Jurisdiction.  Each of Parent,
Merger Sub and the Company hereby expressly, irrevocably and unconditionally
submits, for itself and its property, to the exclusive personal jurisdiction of
the courts of the Commonwealth of Massachusetts and to the jurisdiction of any
other competent court of the Commonwealth of Massachusetts (collectively, the
“Massachusetts Courts”), preserving, however, all rights of removal to the
United States District Court for the District of Massachusetts under 28 U.S.C.
Section 1441, assuming such jurisdiction exists, in connection with all disputes
arising out of or in connection with this Agreement or the transactions
contemplated hereby and agrees not to commence any Litigation relating thereto
except in such courts.  Each such party hereby waives the right to any other
jurisdiction or venue for any Litigation arising out of or in connection with
this Agreement or the transactions contemplated hereby to which any of them may
be entitled by reason of its present or future domicile.  Notwithstanding the
foregoing, each such party agrees that each of the other parties shall have the
right to bring any action or proceeding for enforcement of a judgment entered by
the Massachusetts Courts, or the United States District Court for District of
Massachusetts if the action was removed, in any other court or jurisdiction.

 

Section 9.8                                    Service of Process.  Each of
Parent, Merger Sub and the Company irrevocably consents to the service of
process outside the territorial jurisdiction of the courts referred to in
Section 9.7 of this Agreement in any such action or proceeding by mailing copies
thereof by registered United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 9.5 of this
Agreement.  However, the foregoing shall not limit the right of a party to
effect service of process on the other party by any other legally available
method.

 

Section 9.9                                    Remedies.

 

(a)                                Each of Parent, Merger Sub and the Company
acknowledges and agrees that in the event of any breach of this Agreement, each
non-breaching party would be irreparably and immediately harmed and could not be
made whole by monetary damages.  It is accordingly agreed that the parties
hereto (a) will waive, in any action for specific performance, the defense of
adequacy of a remedy at Law and (b) shall be entitled, in addition to any other
remedy to which they may be entitled at Law or in equity, to compel specific
performance of this

 

66

--------------------------------------------------------------------------------


 

Agreement.  For the avoidance of doubt, (x) after a valid termination of this
Agreement pursuant to Section 8.1, no party shall have any right to compel
specific performance of any Section of this Agreement other than the Sections of
this Agreement that Section 8.2(a) expressly provides survive such termination,
and (y) any action for specific performance commenced by the Company prior to
termination of this Agreement shall not be construed as a waiver by the Company
of its right to terminate this Agreement if otherwise available to the Company
under Section 8.1.

 

(b)                               Subject to the Damages Cap, the Company has
the right, prior to the Effective Time, to pursue damages of any type,
including, without limitation, consequential or loss of the economic benefits of
the Merger to stockholders, in the event of Parent’s or Merger Sub’s willful and
material breach of this Agreement, fraud or failure to consummate the Merger if
all conditions in Section 7.1 and Section 7.2 have been satisfied or waived on
or prior to the Closing Date.

 

Section 9.10                              Counterparts.  This Agreement may be
executed manually, electronically, or by facsimile by the parties hereto, in any
number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when a counterpart of this Agreement shall
have been signed by each of the parties and delivered to the other parties.

 

Section 9.11                              Entire Agreement; No Third-Party
Beneficiaries.  This Agreement, the Company Disclosure Schedule and the
Confidentiality Agreement constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and oral, among the parties or
between any of them with respect to the subject matter hereof and thereof
(provided that the provisions of this Agreement shall supersede any conflicting
provisions of the Confidentiality Agreement).  Except as provided in
Section 6.5, Section 8.2(e) and the last sentence of this Section 9.11, nothing
in this Agreement, express or implied, is intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder, other than if
the Effective Time occurs, the right to receive payment of the Merger
Consideration pursuant to ARTICLE II, which the holders of Certificates and Book
Entry Shares are entitled to enforce after the Effective Time.  Peter J.
Sonnabend shall have the right to enforce Section 6.11(d) and Section 6.11(e) of
this Agreement on behalf of the Company after the Effective Time.

 

Section 9.12                              Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other Governmental Entity to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the fullest extent possible.

 

67

--------------------------------------------------------------------------------


 

Section 9.13                              Governing Law.  This Agreement shall
be governed by and construed in accordance with the Laws of the State of New
York without giving effect to the principles of conflicts of law thereof.

 

Section 9.14                              Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING UNDER OR CONCERNING THIS AGREEMENT OR ANY
ACTION OR PROCEEDING ARISING OUT OF OR CONCERNING THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR
PROCEEDING.

 

Section 9.15                              Assignment.  This Agreement shall not
be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties, except that
Merger Sub may assign any or all of its rights, interests and obligations
hereunder to Parent, one or more Affiliates of Parent, or a combination thereof,
at any time.  Subject to the foregoing, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and permitted assigns.

 

Section 9.16                              Performance of Merger Sub.  Parent
hereby guarantees the due prompt and faithful performance and discharge by
Merger Sub of its obligation to pay the Merger Consideration in accordance with
the terms hereof and of all other obligations under this Agreement.

 

Section 9.17                              Remedies Cumulative.  Except as
otherwise provided herein, all rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

[Signature Page Follows]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be signed by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

PROPERTY ACQUISITION CORP.

 

(a/k/a SONESTA ACQUISITION CORP.)

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PAC MERGER CORP.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[Signature Page to Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------


 

Exhibit A
Voting Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B
Employee Retention Plan

 

--------------------------------------------------------------------------------